Exhibit 10.01

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [***]

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

(Santa Fe Summit)

I

SUMMARY AND DEFINITION OF BASIC TERMS

This Agreement of Purchase and Sale and Joint Escrow Instructions (the
“Agreement”), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between INTUIT INC., a Delaware
corporation (“Buyer”), and KILROY REALTY, L.P., a Delaware limited partnership
(“Seller”). The terms set forth below shall have the meanings set forth below
when used in the Agreement.

 

TERMS OF AGREEMENT

(first reference in the Agreement)

  

DESCRIPTION

1.      Effective Date

(Introductory Paragraph):

   September 9, 2015

2.      Buildings

(Recital A):

   The four (4) buildings listed by property address on Exhibit A attached
hereto (each, a “Building” and collectively, the “Buildings”).

3.      Broker

(Section 15):

   Jones Lang LaSalle

4.      Buyer’s Notice Address

(Section 14):

  

Intuit Inc.

2700 Coast Avenue

Mountain View, California 94043

Attn: Michael Gulasch

Fax No.: (650) 944-3600

E-mail: michael_gulasch@intuit.com

 

With copies to:

 

Intuit Inc.

2535 Garcia Avenue

Mountain View, California 94043

Attn: Lease Administration

Tel. No.: (650) 944-5203

E-mail: leaseadministration@intuit.com

 

     

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

  

And to:

 

Intuit Inc.

2700 Coast Avenue

Mountain View, California 94043

Attn: General Counsel

Fax No.: (650) 944-5656

E-mail: laura_fennell@intuit.com

 

And to:

 

Sedgwick LLP

333 Bush Street, 30th Floor

San Francisco, CA 94104

Attn: Laurie N. Gustafson

Fax No.: (415) 781-2635

E-mail: laurie.gustafson@sedgwicklaw.com

5.      Purchase Price

         (Section 2.1):

   $262,252,156.00.

6.      Initial Deposit

         (Section 2.2.1):

   $5,000,000.00

7.      Additional Deposit

         (Section 2.2.2):

   $3,000,000.00

8.      Escrow Holder and Escrow Holder’s Notice Address

         (Section 3):

  

Fidelity National Title

1300 Dove Street, Suite 310

Newport Beach, California 92660

Attn: Bobbie Purdy

Fax No.: (213) 683-9782

Email: bobbie.purdy@fnf.com

9.      Contingency Date

         (Section 4.1):

   November 9, 2015.

10.    Closing Date

         (Section 3.2):

   No sooner than January 12, 2016, and no later than January 21, 2016, the
specific date to be determined by Buyer and provided to Seller by written notice
delivered to Seller no later than thirty (30) days prior to such specific date.

 

   -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

11.    Title Company

         (Section 4.2):

  

Fidelity National Title

1300 Dove Street, Suite 310

Newport Beach, California 92660

Attn: Justin VanderVeen

Tel. No.: (949) 622-4962

E-Mail: majv@fnf.com

Order No. 23065897

12.    Seller’s Representatives

         (Section 11.9):

   Brian Galligan, Justin Smart, and Lindsay Florin

II

RECITALS

A. Seller owns those certain parcels of land (each, a “Parcel”) more
particularly described on Exhibit A attached hereto (collectively, the “Land”),
which Land is improved with the Buildings and the “Improvements” (as defined
below).

B. Seller desires to sell and convey to Buyer and Buyer desires to purchase and
acquire from Seller, for each Parcel, all of Seller’s right, title and interest
in and to the following:

i. The Land and all of Seller’s interest in all rights, privileges, easements
and appurtenances benefiting the Land and/or the Improvements, including,
without limitation, Seller’s interest, if any, in all mineral and water rights
and all easements, rights-of-way and other appurtenances used or connected with
the beneficial use or enjoyment of the Land and/or the Improvements (the Land,
the Improvements and all such rights, privileges, easements and appurtenances
are sometimes collectively hereinafter referred to as the “Real Property”);

ii. The Buildings, parking structure and any other associated parking,
landscaped areas and all other improvements located on the Land (collectively,
the “Improvements”);

iii. The “Approved Contracts” (as hereinafter defined);

iv. All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) owned by Seller and located on, and used solely in
connection with the operation and maintenance of, the Real Property, which
Personal Property shall be more particularly identified in Schedule 1 to Exhibit
E attached hereto; and

v. To the extent assignable, any intangible property issued to Seller in
connection with the foregoing, contract rights, warranties, guaranties,
licenses, permits, plans, specifications, development rights, entitlements,
signage rights, governmental approvals and certificates of occupancy which
benefit the Real Property, the

 

   -3-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

Improvements, and/or the Personal Property but excluding (i) any right to the
use or ownership of “Kilroy,” “Kilroy Realty” or any other similar name;
(ii) any rights of Seller against third parties including, without limitation,
tenants, with respect to the period prior to Closing, and (iii) the rights of
Seller to rents and other income from tenants and other third parties for the
period prior to the Closing Date (collectively, the “Excluded Rights”) (the
“Intangible Personal Property”). With respect to each Parcel, the Real Property,
the Improvements, the Personal Property, the Approved Contracts, and the
Intangible Personal Property are hereinafter referred to as the “Property.”

C. Prior to the Contingency Date, Buyer will have the opportunity to conduct all
due diligence with regard to the Property as set forth in Sections 4.1 and 4.2,
below (collectively, the “Due Diligence Investigations”).

D. All portions of the Property shall be sold together, concurrently, as the
“Property”, and may not be purchased separately.

III

AGREEMENT

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

1. Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Property upon the terms and conditions set forth in
this Agreement.

2. Purchase Price.

2.1 Purchase Price. Subject to the terms, conditions and provisions of this
Agreement, Buyer shall pay the Purchase Price for the Property as hereinafter
provided in this Section 2 (as increased or decreased by prorations and
adjustments as herein provided).

2.2 Deposit.

2.2.1 Initial Deposit. Within five (5) business days after the Effective Date,
Buyer shall deliver to Escrow Holder the Initial Deposit. The Initial Deposit
shall be deposited by Escrow Holder in an interest-bearing account at a
federally insured institution as Escrow Holder, Buyer and Seller reasonably deem
appropriate and consistent with the timing requirements of this Agreement. The
interest thereon shall accrue to the benefit of the party receiving the Deposit
pursuant to the terms of this Agreement, and Buyer and Seller hereby acknowledge
that there may be penalties or interest forfeitures if the applicable instrument
is redeemed prior to its specified maturity. The term “Deposit” hereunder shall
include all interest so earned thereon. Buyer agrees to provide its Federal Tax
Identification Number to Escrow Holder upon the “Opening of Escrow,” as that
term is defined in Section 3.1, below. Concurrently with the expiration of the
“Property Approval Period” and provided Buyer has delivered “Buyer’s Approval
Notice (as those terms are defined in Sections 4.1.2 and 4.1.4,

 

   -4-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

respectively, below, the Initial Deposit shall become non-refundable except as
otherwise provided in this Agreement. If prior to the expiration of the Property
Approval Period Buyer has failed to deliver Buyer’s Approval Notice, this
Agreement shall be automatically terminated and the Initial Deposit (less the
Independent Consideration), together with all interest accrued thereon, less
one-half ( 1⁄2) of any escrow cancellation fees in accordance with Section 4.4
below, shall be returned to Buyer. If this Agreement has not been so terminated,
then, after the Contingency Date, the Initial Deposit (less the Independent
Consideration) together with interest accrued thereon shall be: (i) applied and
credited toward payment of the Purchase Price at the Close of Escrow, or
(ii) retained by Seller as liquidated damages pursuant to Section 16.2, below,
or (iii) returned to Buyer if (A) this Agreement is terminated, and the
provisions of Sections 4.4 or 13 apply, or (B) this Agreement is terminated
because of a breach by Seller.

2.2.2 Additional Deposit. Within five (5) business days after Buyer’s delivery
of Buyer’s Approval Notice to Seller, Buyer shall deliver to Escrow Holder the
Additional Deposit (the Additional Deposit, together with the Initial Deposit,
shall be hereafter referred to as the “Deposit”). Upon receipt by Escrow Holder,
the Additional Deposit shall become non-refundable except as otherwise provided
in this Agreement. The failure of Buyer to timely deliver any portion of the
Deposit hereunder shall be deemed a material default, and shall entitle Seller,
at Seller’s sole option, to terminate this Agreement immediately as its sole and
exclusive remedy for such default hereunder, at law and in equity, in which case
Escrow Holder shall promptly return to Buyer any portion of the Deposit
previously delivered by Buyer. The Additional Deposit together with interest
accrued thereon shall be (i) applied and credited toward payment of the Purchase
Price at the Close of Escrow, or (ii) retained by Seller as liquidated damages
pursuant to Section 16.2, below, or (iii) returned to Buyer if (A) this
Agreement is terminated and the provisions of Sections 4.4 or 13 apply, or
(B) this Agreement is terminated because of a breach by Seller.

2.3 Cash Balance. On or before 10:00 a.m. (Pacific Time) on the Closing Date,
Buyer shall deposit with Escrow Holder cash by means of a confirmed wire
transfer through the Federal Reserve System or cashier’s check in the amount of
the balance of the Purchase Price, plus Buyer’s share of expenses and prorations
as described in this Agreement.

2.4 Independent Consideration. The Initial Deposit includes the amount of One
Hundred and 00/100 Dollars ($100.00) as independent consideration for Seller’s
performance under this Agreement (“Independent Consideration”), in addition to
the Deposit and the Purchase Price. The Independent Consideration is independent
of any other consideration provided hereunder, shall be fully earned by Seller
upon the Effective Date hereof, shall be promptly forwarded by Escrow Holder to
Seller and is not refundable under any circumstances.

3. Escrow and Title.

3.1 Opening of Escrow. Buyer and Seller shall promptly deliver a fully executed
original of this Agreement to Escrow Holder (which delivery may be in
counterparts), and the date of Escrow Holder’s receipt thereof is referred to as
the “Opening of Escrow”; provided, however, the parties’ electronic delivery of
such counterparts may be used for the Opening of Escrow to the extent their
“wet-ink” original counterparts are

 

   -5-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

concurrently delivered to Escrow Holder via Federal Express or other overnight
courier or personal delivery. Seller and Buyer shall execute and deliver to
Escrow Holder any additional or supplementary instructions as may be necessary
or convenient to implement the terms of this Agreement and close the
transactions contemplated hereby, provided such instructions are consistent with
and merely supplement this Agreement and shall not in any way modify, amend or
supersede this Agreement. Such supplementary instructions, together with the
escrow instructions set forth in this Agreement, as they may be amended from
time to time by the parties, shall collectively be referred to as the “Escrow
Instructions.” The Escrow Instructions may be amended and supplemented by such
standard terms and provisions as the Escrow Holder may request the parties
hereto to execute; provided, however, that the parties hereto and Escrow Holder
acknowledge and agree that in the event of a conflict between any provision of
such standard terms and provisions supplied by the Escrow Holder and the Escrow
Instructions, the Escrow Instructions shall prevail.

3.2 Close of Escrow/Closing. For purposes of this Agreement, the “Close of
Escrow” or the “Closing” shall mean the date on which the “Deed” (as defined in
Section 5.1.1, below) is recorded in the Official Records of the County where
the Land is located (the “Official Records”), or if the Closing occurs with
Seller’s and Buyer’s consent prior to the date on which the Deed is recorded as
a part of a “gap” closing, the date on which such gap Closing occurs. The Close
of Escrow shall occur on the Closing Date. Buyer’s and Seller’s failure to
perform their respective obligations hereunder, including, without limitation,
the timely delivery by Buyer of the balance of the Purchase Price, shall
constitute a material and non-curable default under this Agreement.

3.3 Title Insurance. At the Close of Escrow, and as a condition thereto, the
Title Company shall issue to Buyer an ALTA extended coverage Owner’s Policy of
Title Insurance 2006 Form for the Property with such endorsements as may have
been reasonably requested by Buyer and included in a proforma title policy
issued by the Title Company prior to the expiration of the Property Approval
Period, a copy of which shall be delivered to Seller prior to expiration of the
Property Approval Period (a “Title Policy”) with liability in the amount of the
Purchase Price, showing title to the Property vested in Buyer, subject only to
(i) the preprinted standard exceptions in such Title Policy, (ii) exceptions
approved or deemed approved by Buyer pursuant to Section 4.2,
(iii) non-delinquent real property taxes and special assessments, (iv) any
exceptions arising from Buyer’s actions, local, state and federal laws,
ordinances or governmental regulations, including, but not limited to, building
and zoning laws, ordinances and regulations, now or hereafter in effect relating
to the Property, and (v) any matters which would be disclosed by an accurate
survey or physical inspection of the Property (collectively, the “Permitted
Exceptions”). The parties acknowledge that the Purchase Price represents the
bulk price applicable to the entirety of the Property on an aggregate basis, and
Seller shall not separately allocate any portion of the Purchase Price to any
particular, individual component of the Property. Buyer shall be responsible to
have prepared and delivered to the Title Company an ALTA survey of the Property,
at Buyer’s expense. Buyer shall pay the additional premium for extended coverage
in excess of a standard CLTA policy and for any endorsements requested by Buyer
(but not for any endorsements requested by Seller to cure a disapproved title
item pursuant to Section 4.2, which shall be paid for by Seller). The Property
Approval Period and Close of Escrow shall not be extended due to Buyer’s Title
Policy requirements. Notwithstanding the

 

   -6-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

foregoing, if Buyer fails to provide an ALTA survey for the Property acceptable
to the Title Company for purposes of issuing the Title Policy, then the Title
Policy to be issued on the Close of Escrow shall be an ALTA extended coverage
Owner’s Policy of Title Insurance which shall include a general survey
exception.

4. Contingencies; Conditions Precedent to the Close of Escrow.

4.1 Buyer’s Review.

4.1.1 Delivery of Due Diligence Materials by Seller. To the extent not
previously made available to Buyer, and to the extent within the possession or
control of Seller, within one (1) business day following the Effective Date,
Seller shall make available to Buyer and Buyer’s representatives vis-à-vis
Seller’s online due diligence room relating to the Property, for Buyer’s
inspection and copying at Buyer’s sole expense, and/or at Seller’s offices for
Buyer’s inspection and right to copy at Buyer’s expense, (i) any final
environmental studies (including, without limitation, the most recent Phase I
and Phase II reports, if any), soils studies, plans, specifications, maps, past
surveys and other similar materials relating to the physical and environmental
condition of the Property (“Reports”), excluding any report or studies that have
been superseded by subsequent reports or studies provided to Buyer, (ii) copies
of all “Contracts” (as that term is defined in Section 4.1.3 below), and
(iii) the additional due diligence items set forth on Exhibit H attached hereto
(together with the Reports and Contracts, collectively, the “Due Diligence
Items”). In no event shall Seller be obligated to provide to Buyer any
confidential or proprietary information or any documents or information which is
subject to attorney-client privilege or that constitute attorney-client work
product. All Due Diligence Items shall be kept confidential by Buyer pursuant to
the terms of Section 20 below. Except as expressly set forth in Section 11 of
this Agreement, Seller makes no representations or warranties regarding the
sufficiency, truthfulness, completeness (except as set forth in Section 11.9 of
this Agreement) or accuracy of any Due Diligence Items or that the Due Diligence
Items are complete copies of the same. Buyer acknowledges and understands that
all such materials made available by Seller are only for Buyer’s convenience in
making its own examination and determination prior to the Contingency Date as to
whether it wishes to purchase the Property, and, in so doing, Buyer shall rely
exclusively upon the Seller’s express representations and warranties set forth
in Section 11 hereof and upon its own independent investigation, verification
and evaluation of every aspect of the Property and not upon any of the Reports
or materials supplied by Seller. Seller acknowledges Buyer may desire to discuss
or otherwise inquire about matters related to the Property with various
governmental entities and utilities (such parties are referred to herein,
collectively, as the “Third Parties”). In this regard, Buyer is permitted to
contact all necessary Third Parties, and discuss Due Diligence Items with such
Third Parties (subject to Buyer’s confidentiality obligations hereunder);
provided, however, that Buyer shall first provide Seller with written or
telephonic notice and a reasonable opportunity to be present at such contact or
discussions at a time and location reasonably convenient to Seller.

4.1.2 Entry Rights. Between the Effective Date and the Contingency Date (the
“Property Approval Period”) and, provided that Buyer delivered Buyer’s Approval
Notice, thereafter through the Closing Date, Buyer shall have the right to
review and investigate the Due Diligence Items, the physical and environmental

 

   -7-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

condition of the Property, the character, quality, value and general utility of
the Property, the zoning, land use, environmental and building requirements and
restrictions applicable to the Property, the state of title to the Property, and
any other factors or matters relevant to Buyer’s decision to purchase the
Property. Buyer, in Buyer’s sole and absolute discretion, may determine whether
or not the Property is acceptable to Buyer within the Property Approval Period
and whether Buyer can secure appropriate financing thereon. Buyer is currently
the tenant under the “Intuit Lease” (as that term is defined in Section 8.3
below), and as such, Buyer has certain personnel currently working on the Real
Property. Such personnel will conduct certain review and inspection of the Real
Property. If and to the extent Buyer wishes to have any third party enter onto
the Real Property to review or inspect the Real Property, Buyer shall provide
Seller with at least two (2) business days’ prior email notice or telephone
notice with a confirmation email to (x) Matt Holmes at mholmes@kilroyrealty.com
or (415) 778-7745, and (y) Brian Galligan at bgalligan@kilroyrealty.com or
(858) 523-2225, and (z) Lindsay Florin at legalnotifications@kilroyrealty.com or
(310) 481-8400, of its desire for such third party to enter upon the Real
Property for inspection and/or testing and any such inspections or testing shall
be conducted at a time and manner reasonably approved by Seller. Seller shall
have the right to be present at any such third party inspections or testings.
Prior to any third party conducting any inspections or testing, Buyer and its
consultants shall deliver to Seller a certificate of insurance naming Seller as
additional insured (on a primary, non-contributing basis) evidencing commercial
general liability and property damage insurance with limits of not less than
[***] Dollars ($[***]) per claim for liability coverage (plus Medical Expenses
coverage with a limit of not less than [***] Dollars ($[***]) per incident), and
not less than [***] Dollars ($[***]) per claim for property damage. In addition,
prior to conducting any inspections or testing, Buyer or its consultants shall
also deliver to Seller proof of Worker’s Compensation and Employer’s Liability
Insurance with minimum limits of not less than [***] Dollars ($[***]) each
accident/employee/disease. Seller and Buyer acknowledge that Buyer already
maintains such insurance coverage pursuant to the terms of the Intuit Lease.
Notwithstanding the foregoing, Buyer shall not be permitted to undertake any air
or paint sampling or any intrusive or destructive testing of the Property,
including, without limitation, a “Phase II” environmental assessment
(collectively, the “Intrusive Tests”), without in each instance first obtaining
Seller’s prior written consent thereto, which consent shall not be unreasonably
withheld, delayed or conditioned. If Seller fails to advise Buyer of its
disapproval of any proposed Intrusive Tests, along with the reasons for such
disapproval, within such one (1) business day period, such failure shall be
deemed Seller’s approval thereof. Buyer shall restore the Real Property to its
original condition immediately after any and all testing and inspections
conducted by or on behalf of Buyer. The results of any and all testing and
inspections conducted by or on behalf of Buyer shall be kept confidential
pursuant to the terms of Section 20 below, and Buyer shall not provide to Seller
any results of or information with regard to any Intrusive Tests unless Seller
expressly requests in writing that Buyer supply such information or results to
Seller. Buyer hereby agrees to indemnify and hold Seller, the “Seller Group” (as
defined in Section 10.1.2 below) and the Property harmless from any and all
costs, loss, damages or expenses of any kind or nature arising out of or
resulting from any entry and/or activities upon the Property by Buyer and/or
Buyer’s agents, employees, contractors or consultants; provided, however, such
indemnification obligation shall not be applicable to the extent (i) of Buyer’s
mere discovery of any pre-existing adverse physical condition at the Property,
or (ii) any such costs, loss, damages or expenses arise out of the negligence or
intentional misconduct of any

 

   -8-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

indemnified party (provided that the foregoing shall not be construed as
relieving Buyer of its obligation to indemnify, defend and hold harmless Seller
to the extent that any such pre-existing condition is aggravated by the
negligence or willful misconduct of Buyer and/or Buyer’s agents, employees,
contractors or consultants in connection with any inspection of the Property).
Buyer’s indemnification obligations under this section shall survive the Close
of Escrow or any termination of this Agreement for one (1) year from the Close
of Escrow.

4.1.3 Contracts. Buyer shall have until the Contingency Date to either approve
of any Contracts, or to notify Seller in writing, specifying any Contracts which
Buyer desires be terminated on or before the Closing, and which, by their
express terms, may be terminated on or before the Closing (the “Disapproved
Contracts”); provided, however, in no event shall Seller be required to
terminate any Contracts which by their terms are not terminable prior to the
Closing or otherwise not terminable without payment by Seller of a penalty,
charge or premium (“Non-Terminable Contracts”). Seller shall provide written
notice of termination to those applicable third parties with respect to such
Disapproved Contracts on or before the Closing. Those Contracts not expressly
disapproved by Buyer and the Non-Terminable Contracts (collectively, the
“Approved Contracts”) shall be assigned by Seller to Buyer at the Closing.
Seller shall assign its rights and interests under the Approved Contracts to
Buyer at the Closing pursuant to the Assignment of Contracts and Assumption
Agreement, in substantially the form attached hereto as Exhibit D and made a
part hereof. Notwithstanding anything herein to the contrary, Seller shall cause
any and all Contracts for the management, asset management, leasing or listing
of the Property to be terminated, at Seller’s sole cost and expense, effective
as of the Closing. The term “Contracts” shall mean those maintenance,
management, utility, service and other operating contracts, equipment leases and
other agreements to which Seller is a party affecting the ownership, repair,
maintenance, management, leasing or operation of the Property as set forth on
Exhibit G attached hereto, together with any amendments or modifications
thereto.

4.1.4 Termination. If Buyer fails to deliver written notice thereof to Seller
and Escrow Holder (the “Buyer’s Approval Notice”) prior to 5:00 p.m. (Pacific
Time) on the Contingency Date of Buyer’s unconditional approval of the Property,
Buyer shall be deemed to have disapproved the Property, and this Agreement shall
automatically terminate and the Deposit, together with all interest accrued
thereon, shall be returned to Buyer. In the event Buyer timely delivers the
Buyer’s Approval Notice to Seller and Escrow Holder on or before the expiration
of the Property Approval Period, then the same shall constitute Buyer’s waiver
of the above-described termination right and all matters set forth in Sections
4.1.1 and 4.1.2, above, shall be deemed to be approved, and this Agreement shall
continue in full force and effect.

4.1.5 Due Diligence Materials. In the event Buyer does not purchase the Property
for any reason, within five (5) days after the date this Agreement is terminated
Buyer shall (i) return to Seller all documents, information and other materials
supplied by Seller to Buyer, (ii) destroy (and confirm to Seller the destruction
of) any electronic copies of such documents, information and other materials
supplied by Seller to Buyer, and (iii) at Seller’s written request, without
warranty or representation of any kind, deliver to Seller copies of any
third-party inspection reports, studies, surveys, and other reports and/or test
results relating to the

 

   -9-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

Property which were developed by Buyer or prepared by consultants retained by or
on behalf of Buyer in contemplation of this Agreement, at no charge to Seller.
In no event shall Buyer be obligated to provide to Seller any documents or
information which is subject to attorney-client privilege or that constitutes
attorney-client work-product, or which are proprietary, confidential or
prohibited by Buyer’s consultants from being delivered to Seller or any other
third party.

4.2 Title Report and Additional Title Matters. Seller has previously delivered
to Buyer a preliminary title report for the Property (a “PTR”) and copies of all
underlying title documents described in such PTR; or if not, Seller shall
deliver such PTR and underlying title documents to Buyer within one (1) business
day after the Effective Date. With respect to the Property, Buyer shall have
until forty-five (45) days after Buyer’s receipt of the PTR and copies of the
underlying title documents (the “Interim Date”) to provide written notice (the
“Title Notice”) to Seller and Escrow Holder of any matters shown by the PTR
and/or the ALTA Survey which are not satisfactory to Buyer. If Seller has not
received such written notice from Buyer by the Interim Date, that shall be
deemed Buyer’s unconditional approval of the condition of title to the Property.
To the extent Buyer timely delivers a Title Notice, then Seller shall deliver,
within five (5) business days of its receipt of such Title Notice, written
notice to Buyer and Escrow Holder identifying which disapproved items (other
than Monetary Liens) Seller shall undertake to cure or not cure (“Seller’s
Response”). If and to the extent Seller commits to remove or otherwise cure
(e.g., provide insurance against) any disapproved title matter, the removal or
cure of such matter shall be a condition to Buyer’s obligation to close. Except
as provided hereinbelow, Seller shall have until five (5) days prior to the
Closing Date to make such arrangements or take such steps as the parties shall
mutually agree to satisfy Buyer’s objection(s); provided, however, that, except
with respect to liens secured by deeds of trust securing loans made to Seller,
mechanics’ liens relating to work pursuant to any agreements to which Seller or
any Seller affiliate is a party, judgment liens against Seller, and delinquent
taxes (herein “Monetary Liens”), which Seller agrees to have removed on or
before the Closing Date, Seller shall have no obligation whatsoever to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any title objections. If Seller does not
timely deliver a Seller’s Response, Seller shall be deemed to have elected to
not remove or otherwise cure any exceptions disapproved by Buyer. If Seller
commits to remove or provide insurance against any disapproved title exception,
then the removal of or insurance against such item(s) shall be a condition to
Buyer’s obligation to close and Buyer shall be deemed to have approved title to
the Property, provided, however, if Seller elects to insure over a disapproved
title exception by endorsement, then Buyer shall the right to approve (which
approval shall not be unreasonably withheld, conditioned or delayed) the form of
endorsement. If Seller elects, or is deemed to have elected, not to remove or
otherwise cure a matter disapproved in Buyer’s Title Notice, Buyer shall have
until the Contingency Date to notify Seller and Escrow Holder, in writing, of
Buyer’s election to either waive the objection or terminate this Agreement and
the Escrow (in which case the Initial Deposit shall be returned to Buyer).
Buyer’s timely delivery of Buyer’s Approval Notice in accordance with
Section 4.1.4, above, shall be deemed Buyer’s waiver of Buyer’s title and survey
objection(s) and election to proceed with Closing. Except for Monetary Liens,
all matters shown in the PTR and any survey of the Property obtained by Buyer
with respect to which Buyer fails to give a Title Notice on or before the
Interim Date shall be deemed to be approved by Buyer. Notwithstanding the
foregoing, if any supplemental title report or update containing any exceptions
not included in the PTR delivered in accordance with

 

   -10-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

this Section 4.2 (“New Exceptions”) is first issued on or after the Interim
Date, Buyer will be entitled to object to the New Exceptions by delivering a
supplemental Title Notice to Seller no later than five (5) business days
following Buyer’s receipt of such supplement or update. If Buyer timely delivers
a supplemental Title Notice to Seller with respect to any New Exceptions, Seller
shall have five (5) business days within which to deliver Seller’s Response. If
Seller does not timely deliver a Seller’s Response, Seller shall be deemed to
have elected to not remove or otherwise cure any New Exceptions disapproved by
Buyer. If Seller elects, or is deemed to have elected, not to remove or
otherwise cure a New Exception disapproved in Buyer’s supplemental Title Notice,
and the same has an economic impact of more than [***] Dollars ($[***]), Buyer
may either waive the objection or terminate this Agreement and the Escrow (in
which case the Deposit shall be returned to Buyer). If necessary, the Closing
Date shall be extended to allow for the review and response process relating to
any New Exceptions. Unless Buyer is entitled to and timely objects to such New
Exceptions, all such New Exceptions shall be deemed to constitute additional
Permitted Exceptions.

4.3 Conditions Precedent to Buyer’s Obligations:

4.3.1 Title Policy. On or before the Closing, Title Company shall have committed
to issue to Buyer the Title Policy described in Section 3.3.

4.3.2 Seller’s Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder.

4.3.3 Accuracy of Representations and Warranties. On the Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Closing Date except
for any inaccuracies therein actually known by Buyer.

4.4 Failure of Conditions Precedent to Buyer’s Obligations. Buyer’s obligations
with respect to the transactions contemplated by this Agreement are subject to
the satisfaction of the conditions precedent to such obligations for Buyer’s
benefit set forth in Section 4.3. If Buyer fails to deliver Buyer’s Approval
Notice or if Buyer terminates this Agreement by notice to Seller because of the
failure of such conditions precedent, then (i) Escrow Holder shall return the
Deposit to Buyer (plus interest accrued on the Deposit only while held by Escrow
Holder but less the Independent Consideration) in accordance with Buyer’s
written instructions within five (5) business days following Buyer’s delivery of
a written termination notice to Seller and Escrow Holder, (ii) Seller and Buyer
shall each pay one-half ( 1⁄2) of any Escrow cancellation fees or charges, and
(iii) except for Buyer’s indemnity, restoration and confidentiality obligations
and any other provisions under the Agreement which expressly survive termination
of the Agreement, the parties shall have no further rights or obligations to one
another under this Agreement.

4.5 Conditions Precedent to Seller’s Obligations. The Close of Escrow and
Seller’s obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions: (i) Buyer shall have duly performed in all material respects each
and every covenant of Buyer hereunder, and (ii) Buyer’s

 

   -11-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

representations and warranties set forth in this Agreement shall be true and
correct in all material respects as of the Closing Date as if made on and as of
the Closing Date, except for any inaccuracies therein actually known by Seller.
Without limitation of the foregoing, Buyer shall have timely delivered the
Purchase Price pursuant to the provisions of Section 2, above.

5. Deliveries to Escrow Holder.

5.1 Seller’s Deliveries. Seller hereby covenants and agrees to deliver or cause
to be delivered to Escrow Holder at least one (1) business day prior to the
Closing Date (or other date specified) the following funds, instruments and
documents, the delivery of each of which shall be a condition to the Close of
Escrow:

5.1.1 Deed. One (1) Grant Deed (the “Deed”) in the form of Exhibit B attached
hereto, duly executed and acknowledged in recordable form by Seller, conveying
Seller’s interest in the entirety of the Real Property to Buyer;

5.1.2 Non-Foreign Certifications. Certificates duly executed by Seller in the
forms of Exhibits C-1 and C-2 attached hereto (the “Tax Certificates”);

5.1.3 Termination or Assignment of Intuit Lease. At Buyer’s option, two
(2) counterparts of either a Termination of Intuit Lease (the “Termination of
Intuit Lease”), duly executed by Seller, pursuant to which Seller and Buyer
shall terminate the Intuit Lease as of the Closing Date, or an Assignment of
Intuit Lease (the “Assignment of Intuit Lease”), duly executed by Seller,
pursuant to which Seller shall assign to Buyer all of Seller’s right, title and
interest in, under and to the Intuit Lease;

5.1.4 Assignment of Contracts and Assumption Agreement. Two (2) counterparts of
the Assignment of Contracts and Assumption Agreement (“Assignment of Contracts”)
duly executed by Seller in the form attached hereto as Exhibit D pursuant to
which Seller shall assign to Buyer all of Seller’s right, title and interest in,
under and to the Approved Contracts;

5.1.5 Bill of Sale. Two (2) counterparts of a Bill of Sale (“Bill of Sale”) duly
executed by Seller in the form attached hereto as Exhibit E conveying Seller’s
right, title and interest in and to the Personal Property;

5.1.6 General Assignment. Two (2) counterparts of a General Assignment duly
executed by Seller in the form of Exhibit F attached hereto (the “General
Assignment”), pursuant to which Seller shall assign to Buyer all of Seller’s
right, title and interest in and to the Intangible Personal Property;

5.1.7 Proof of Authority; Owner’s Affidavit. Such proof of Seller’s authority
and authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Seller
to act for and bind Seller, as may be reasonably required by Title Company,
together with such owner’s affidavits

 

   -12-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

and certificates as to the occupancy of the Property and status of work at the
Property in the form reasonably and customarily required by the Title Company
(and reasonably acceptable to Seller), including, without limitation, any
applicable “gap” indemnity agreement; and

5.1.8 Turnover. Seller shall deliver the Personal Property (and, to the extent
Seller is obligated under this Agreement, any other materials, items or any
other portion of the Property (e.g., keys, equipment manuals, on-site equipment,
etc.)) to Buyer as of the Closing either by (i) delivering the same directly to
Buyer outside of Escrow, or (ii) leaving such materials and items at the
Property; provided, however, with respect to the Approved Contracts, Seller
shall, to the extent in the possession or control of Seller, any affiliate of
Seller or Seller’s property manager, deliver originals of the same to Buyer upon
the Closing. Without limitation on the foregoing, Seller shall at Closing, to
the extent in Seller’s, any affiliate of Seller’s or Seller’s property manager,
possession or control as of the Closing, deliver (or leave at the Property)
copies of utility bills, real property tax bills, operating statements and
records which are material to the continued operation and leasing of the
Property (excluding any privileged, confidential or proprietary documents) for
the period of Seller’s ownership of the Property preceding the Closing.

5.2 Buyer’s Deliveries. Buyer hereby covenants and agrees to deliver or cause to
be delivered to Escrow Holder at least one (1) business day prior to the Closing
Date (provided that the balance of the Purchase Price shall be delivered at the
time required pursuant to Section 2.3 hereof) the following funds, instruments
and documents, the delivery of each of which shall be a condition to the Close
of Escrow:

5.2.1 Buyer’s Funds. The balance of the Purchase Price, and such additional
funds, if any, necessary to comply with Buyer’s obligations hereunder regarding
prorations, credits, costs and expenses;

5.2.2 Assignment of Contracts. Two (2) counterparts of the Assignment of
Contracts duly executed by Buyer;

5.2.3 Termination or Assignment of Intuit Lease. At Buyer’s option, two
(2) counterparts of the Termination of Intuit Lease duly executed by Buyer, or
two (2) counterparts of the Assignment of Intuit Lease duly executed by Buyer;

5.2.4 Bill of Sale. Two (2) counterparts of the Bill of Sale duly executed by
Buyer;

5.2.5 General Assignment. Two (2) counterparts of the General Assignment duly
executed by Buyer; and

5.2.6 Proof of Authority. Such proof of Buyer’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

 

   -13-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

6. Deliveries Upon Close of Escrow. Upon Escrow Holder’s receipt of all of
Seller’s deliveries and Buyer’s deliveries as set forth above, and authorization
from both Seller and Buyer to proceed with Closing, Escrow Holder shall promptly
undertake all of the following with respect to the Property:

6.1 Tax Filings. The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder.

6.2 Prorations. Prorate all matters referenced in Section 8 based upon the
statement delivered into Escrow signed by the parties;

6.3 Recording. Cause the Deed (with documentary transfer tax information to be
affixed) and any other documents which the parties hereto may direct, to be
recorded in the Official Records in the order directed by the parties;

6.4 Seller Funds. Deduct all items chargeable to the account of Seller pursuant
to Section 7, below. If, as the result of the net prorations and credits
pursuant to Section 8, amounts are to be charged to the account of Seller,
deduct the total amount of such charges (unless Seller elects to deposit
additional funds for such items in Escrow); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller’s instructions, at Close of Escrow. Disburse the Purchase Price to
Seller, or as otherwise directed by Seller, promptly upon the Close of Escrow in
accordance with Seller’s wire transfer instructions.

6.5 Buyer Funds. Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including, without limitation, the
Purchase Price, which shall be disbursed in accordance with Section 6.4 above
and this Section 6.5) chargeable to the account of Buyer pursuant hereto in
payment of such items and costs and disburse the balance of such funds, if any,
to Buyer;

6.6 Documents to Seller. Deliver to Seller counterpart originals of the
Assignment of Contracts, the Termination of Intuit Lease or Assignment of Intuit
Lease (as the case may be), the Bill of Sale and the General Assignment
appropriately executed by Buyer, and a conformed copy of the recorded Deed;

6.7 Documents to Buyer. Deliver to Buyer an original of the Tax Certificates,
and counterpart originals of the Assignment of Contracts, the Termination of
Intuit Lease or Assignment of Intuit Lease (as the case may be), the Bill of
Sale and the General Assignment appropriately executed by Seller, a conformed
copy of the recorded Deed, and, when issued, the Title Policy; and

6.8 Title Policy. Direct the Title Company to issue the Title Policy to Buyer.

7. Costs and Expenses. Seller shall pay through Escrow (i) that portion of the
Title Policy premium for standard CLTA owner’s coverage, (ii) all documentary
county and city transfer taxes, (iii) one-half ( 1⁄2) of the Escrow Holder’s
fee, and (iv) the cost of any title endorsements requested by Seller in order to
cure any disapproved title matters Seller has elected

 

   -14-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

to cure pursuant to Section 4.2 above. In addition, Seller shall pay outside of
Escrow all legal and professional fees and costs of attorneys and other
consultants and agents retained by Seller. Buyer shall pay through Escrow
(w) all document recording charges, (x) the additional premium for the Title
Policy for ALTA extended coverage and any title endorsements requested by Buyer,
(y) one-half ( 1⁄2) of the Escrow Holder’s fee, and (z) all charges for the
updates to any ALTA survey. Buyer shall pay outside of Escrow all costs and
expenses related to the Due Diligence Investigations, and all legal and
professional fees and costs of attorneys and other consultants and agents
retained by Buyer.

8. Prorations. The following prorations between Seller and Buyer shall be made
by Escrow Holder computed as of the Close of Escrow, in each instance based on
either a 365-day year, or, for any amounts payable or calculated on a monthly or
other basis, the actual number of days in the calendar month or applicable
period in which the Closing occurs:

8.1 Ad Valorem Taxes. All non-delinquent real estate and personal property taxes
attributable to the Property will be prorated at Closing. Seller shall be
charged with all such taxes up to, but not including, the Closing Date. If the
applicable tax rate and assessments for the Property have not been established
for the period in which Closing occurs, the proration of real estate and/or
personal property taxes, as the case may be, will be based upon the rate and
assessments for the immediately preceding period and promptly re-prorated upon
the availability of actual bills for the applicable period. All taxes imposed
because of a change of use of the Property after Closing will be paid by Buyer.
Real property tax refunds and credits received after the Closing which are
attributable to a fiscal tax year prior to the Closing shall belong to Seller,
and those which are attributable to the fiscal tax year in which the Closing
occurs shall be prorated based upon the date of Closing.

8.2 Excise, Transfer and Sales Taxes. Buyer will be responsible for the payment
of all excise, transfer, sales and use taxes imposed with respect to the
conveyance of the Personal Property contemplated by this Agreement and will
indemnify, defend and hold Seller harmless from the payment of such taxes. The
parties acknowledge that no material portion of the Purchase Price has been
allocated to the Personal Property

8.3 Lease Rentals. All non-delinquent rents (including all accrued tax and
operating expense pass-throughs), charges and revenue of any kind receivable
from that certain Office Lease dated March 28, 2005 by and between Seller and
Buyer, as amended by that certain First Amendment to Lease dated as of March 31,
2006, that certain Second Amendment to Lease dated as of February 23, 2010, and
that certain Third Amendment to Lease dated as of February 1, 2013
(collectively, the “Intuit Lease”) and any other income of the Property will be
prorated at Closing. Seller will receive all rents (including all accrued tax
and operating expense pass-throughs), charges and other revenue of any kind
receivable from the Intuit Lease up to, but not including, the Closing Date. Any
delinquent rents of any kind receivable from the Intuit Lease for any period
before Closing shall be paid by Buyer to Seller at Closing in addition to the
Purchase Price. Notwithstanding the foregoing, if any of such operating expenses
and other charges and expenses are payable by Buyer (in its capacity as tenant)
under the Intuit Lease (collectively, the “Tenant Charges”) on an estimated
basis, then the Tenant Charges shall be reconciled against actual charges and
expenses as of and at the Closing, to the extent then possible, and Seller shall
provide a proposed

 

   -15-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

reconciliation for Buyer’s reasonable approval. Seller shall have until the date
that is ninety (90) days after the Closing Date to provide Buyer with a final
reconciliation of any Tenant Charges for (i) calendar year 2015 that have not
yet been reconciled between Buyer and Seller pursuant to the terms of the Intuit
Lease, and (ii) Seller’s period of ownership in calendar year 2016 (the “Final
Reconciliation”). If the Final Reconciliation shows that Seller owes Buyer
additional sums, Seller shall deliver such amount to Buyer together with the
delivery of the Final Reconciliation of the Tenant Charges. If the Final
Reconciliation shows that Buyer owes Seller additional sums, Buyer shall deliver
such amount to Seller together within ten (10) days after Buyer’s receipt of the
Final Reconciliation from Seller. All of Buyer’s rights as Tenant under the
Intuit Lease with regard to the “Statement” set forth in Section 4.8 of the
Intuit Lease shall apply equally to the Final Reconciliation. The foregoing
covenants made by the parties with respect to the Final Reconciliation of the
Tenant Charges shall survive the Closing.

8.4 Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes other than real estate taxes such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays and
that are not paid pursuant to the Intuit Lease on an estimated or other basis,
and any other costs incurred in the ordinary course of business or the
management and operation of the Property not so paid pursuant to the Intuit
Lease, shall be prorated on an accrual basis. Seller shall pay all such expenses
that accrue prior to the Close of Escrow and Buyer shall pay all such expenses
accruing on the Close of Escrow and thereafter. Seller and Buyer shall use
commercially reasonable efforts to obtain billings and meter readings as of the
Close of Escrow to aid in such prorations.

8.5 Contracts. Amounts payable under the Approved Contracts shall be prorated on
an accrual basis. Seller shall pay all amounts due thereunder which accrue prior
to the Close of Escrow and Buyer shall pay all amounts accruing on the Close of
Escrow and thereafter.

8.6 Proration Statement. At least two (2) business days prior to the Close of
Escrow, the parties shall agree upon all of the prorations to be made and submit
a statement to Escrow Holder setting forth the same. In the event that any
prorations, apportionments or computations made under this Section 8 shall
require final adjustment, then the parties shall make the appropriate
adjustments promptly when accurate information becomes available and either
party hereto shall be entitled to an adjustment to correct the same, but in no
event shall such final adjustment occur later than one hundred eighty (180) days
following the Close of Escrow (other than with respect to the Final
Reconciliation). Any corrected adjustment or proration shall be paid in cash to
the party entitled thereto. The provisions of this Section 8 shall survive the
Close of Escrow.

9. Covenants of Seller. Seller hereby covenants with Buyer, as follows:

9.1 Contracts. Between the Effective Date and the expiration of the Property
Approval Period, Seller shall not enter into any new Contracts or any amendments
or modifications to the existing Contracts (collectively, “New Contracts”) which
provide for more than a thirty (30) day termination provision without obtaining
Buyer’s written consent, which shall not be unreasonably withheld, conditioned
or delayed, and which

 

   -16-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

consent will be deemed to have been given by Buyer if Buyer does not notify
Seller in writing to the contrary within three (3) business days after Seller
provides written notice to Buyer of such New Contract. Subsequent to the
expiration of the Property Approval Period, and continuing until the Closing
(provided the Agreement has not been terminated), Seller will not enter into any
New Contracts without Buyer’s prior written consent, which consent may be
withheld in Buyer’s sole discretion, and which consent will be deemed to have
been given by Buyer if Buyer does not notify Seller in writing to the contrary
within three (3) business days after Seller provides written notice to Buyer of
such New Contract. Without limiting the generality of the foregoing, Seller will
provide Buyer with copies of all New Contracts.

9.2 Leases. Between the Effective Date and the Closing Date (provided the
Agreement has not been terminated), Seller will not enter into any new leases,
licenses or other occupancy agreements (collectively, “New Leases”).

9.3 Operation in the Ordinary Course. Subject to Sections 9.1 and 9.2, above,
and except to the extent that such maintenance is the obligation of Buyer (in
its capacity as tenant) under the Intuit Lease, from the date of this Agreement
until the Close of Escrow, Seller shall (i) operate and manage the Property in
the ordinary course and consistent with Seller’s past practices, (ii) maintain
all present insurance, services and amenities as required by the Intuit Lease,
(iii) maintain the Property in substantially the same condition and repair as on
the Effective Date, reasonable wear and tear exception (but Seller shall not be
required to make capital improvements except as required by the Intuit Lease),
(iv) keep on hand sufficient materials, supplies, equipment and other personal
property for the efficient operation and management of the Property, and
(v) perform when due, and otherwise comply with, all of Seller’s obligations and
duties under the Approved Contracts, and all of Seller’s obligations and duties
as Landlord under the Intuit Lease. None of the Personal Property shall be
removed from the Real Property, unless replaced by unencumbered personal
property of equal or greater utility and value. All Personal Property and
Intangible Personal Property shall be conveyed to Buyer by Seller at the Close
of Escrow free from any liens, encumbrances or security interests of any kind or
nature other than the Permitted Exceptions.

10. “AS-IS” Sale and Purchase. Buyer acknowledges, by its initials as set forth
below, that the provisions of this Section 10 have been required by Seller as a
material inducement to enter into the contemplated transactions, and the intent
and effect of such provisions have been explained to Buyer by Buyer’s counsel
and have been understood and agreed to by Buyer.

10.1 Buyer’s Acknowledgment. As a material inducement to Seller to enter into
this Agreement and to convey the Property to Buyer, Buyer hereby acknowledges
and agrees that:

10.1.1 AS-IS. Except as otherwise expressly set forth in this Agreement, and
subject to Seller’s representation and warranties set forth in Section 11 of
this Agreement, Buyer is purchasing the Property in its existing condition,
“AS-IS, WHERE-IS, WITH ALL FAULTS,” and upon the Closing Date has made or has
waived all inspections and investigations of the Property and its vicinity which
Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property.

 

   -17-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

  

/s/ RNW

      Buyer’s Initials   

10.1.2 No Representations. Other than the express representations and warranties
of Seller contained in Section 11 or otherwise in this Agreement and the “Other
Documents” (as that term is defined in Section 16.4 below), neither Seller, nor
Kilroy Realty Corporation, Kilroy Services, LLC, nor any of their respective
affiliates, partners, members, officers, directors, trustees, employees, agents,
lenders, and its and their their respective successors and assigns (Seller and
all of said entities and individuals are collectively referred to herein as the
“Seller Group”) has made any representation, warranty, inducement, promise,
agreement, assurance or statement, directly or indirectly, oral or written, of
any kind to Buyer upon which Buyer has or is relying, or in connection with
which Buyer has made or will make any decisions concerning the Property or its
vicinity including, without limitation, its use, condition, value, compliance
with “Governmental Regulations,” as that term is defined below, the existence or
absence of “Hazardous Substances,” as that term is defined below, on or under
the Property, or the permissibility, feasibility, or convertibility of all or
any portion of the Property for any particular use or purpose, including,
without limitation, its present or future prospects for sale, lease,
development, occupancy or suitability as security for financing. As used in this
Agreement, the following definitions shall apply: (i) the term “Governmental
Regulations” means any laws (including “Environmental Laws,” as that term is
defined below), ordinances, rules, requirements, resolutions, policy statements
and regulations (including, without limitation, those relating to land use,
subdivision, zoning, Hazardous Substances, occupational health and safety,
handicapped access, water, earthquake hazard reduction, and building and fire
codes) of any governmental or quasi-governmental body or agency claiming
jurisdiction over the Property, (ii) the term “Environmental Laws” shall mean
all federal, state and local laws, ordinances, rules and regulations now or
hereafter in force, as amended from time to time, and all federal and state
court decisions, consent decrees and orders interpreting or enforcing any of the
foregoing, in any way relating to or regulating human health or safety, or
industrial hygiene or environmental conditions, or protection of the
environment, or pollution or contamination of the air, soil, surface water or
groundwater, and includes, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 United States Code
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 United
States Code Section 6901, et seq., and the Clean Water Act, 33 United States
Code Section 1251, et seq., (iii) “Hazardous Substances” shall mean any
substance or material that is or becomes described as a toxic or hazardous
substance, waste or material or a pollutant or contaminant, or words of similar
import, in any of the Environmental Laws, and includes asbestos or asbestos
containing material, petroleum (including, without limitation, flammable
explosives, crude, oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum, petroleum-based products and petroleum additives and
derived substances, lead-based paint, viruses, mold, fungi or bacterial matter,
the group of compounds known as polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity.

 

   -18-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

  

/s/ RNW

      Buyer’s Initials   

10.1.3 No Implied Warranties. Excluding any representation or warranty set forth
in Section 11 or otherwise in this Agreement or in the Other Documents, Seller
hereby specifically disclaims: (a) all warranties implied by law arising out of
or with respect to the execution of this Agreement, any aspect or element of the
Property, or the performance of Seller’s obligations hereunder including,
without limitation, all implied warranties of merchantability, habitability
and/or fitness for a particular purpose; and (b) any warranty, guaranty or
representation, oral or written, past, present or future, of, as to, or
concerning (i) the nature and condition of the Property or other items conveyed
hereunder, including, without limitation, the water, soil, and geology, the
suitability thereof and of the Property or other items conveyed hereunder for
any and all activities and uses which Buyer may elect to conduct thereon, the
existence of any environmental hazards or conditions thereon (including but not
limited to the presence of asbestos or other Hazardous Substances) or compliance
with applicable Environmental Laws; (ii) the nature and extent of any
right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition or otherwise; and (iii) the compliance of the Property or other items
conveyed hereunder or its operation with any Governmental Regulations.

 

  

/s/ RNW

      Buyer’s Initials   

10.1.4 Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as expressly contained in Section 11 or otherwise in this
Agreement and the Other Documents, the Seller Group has made no representation
or warranty of any nature concerning the accuracy or completeness of any
documents delivered or made available for inspection by Seller to Buyer,
including, without limitation, the Due Diligence Items and the offering packages
and memoranda distributed with respect to the Property, and that Buyer has
undertaken such inspections of the Property as Buyer deems necessary and
appropriate and that Buyer is relying solely upon such investigations and not on
any of the Due Diligence Items or any other information provided to Buyer by or
on behalf of Seller. As to the Due Diligence Items, Buyer specifically
acknowledges that they have been prepared by third parties with whom Buyer has
no privity and Buyer acknowledges and agrees that no warranty or representation,
express or implied, has been made, nor shall any be deemed to have been made, to
Buyer with respect thereto, either by the Seller Group or by any third parties
that prepared the same. Buyer specifically acknowledges that Seller has
disclosed to Buyer the matters (collectively, the “Special Disclosure Matters”)
described on Exhibit I attached hereto.

 

  

/s/ RNW

      Buyer’s Initials   

10.1.5 Release. AS OF THE CLOSE OF ESCROW, BUYER AND THE BUYER PARTIES HEREBY
FULLY AND IRREVOCABLY RELEASE AND FOREVER DISCHARGE THE SELLER GROUP OF AND FROM
ANY AND ALL MANNER OF ACTION OR ACTIONS, CAUSE OR CAUSES OF ACTION, AT LAW OR IN
EQUITY (INCLUDING, WITHOUT LIMITATION, IN TORT), SUIT, DEBTS, LIENS, CONTRACTS,

 

   -19-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

AGREEMENTS, PROMISES, LIABILITIES, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS OR
EXPENSES, OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, FIXED OR CONTINGENT
(COLLECTIVELY, “CLAIMS”) THAT THE BUYER PARTIES MAY HAVE OR HEREAFTER ACQUIRE
AGAINST EACH AND ANY OF THE SELLER GROUP ARISING FROM OR RELATED TO IN ANY WAY
THE PROPERTY, THE CONDITION OF THE PROPERTY, THIS AGREEMENT, THE OTHER DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY
LATENT OR PATENT CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS, COMPLIANCE WITH LAW
MATTERS, THE PRESENCE, DISCOVERY OR REMOVAL OF HAZARDOUS SUBSTANCES AND OTHER
ENVIRONMENTAL MATTERS WITHIN, UNDER OR UPON, OR IN THE VICINITY OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS AND THE SPECIAL DISCLOSURE
MATTERS. THE FOREGOING RELEASE BY BUYER AND THE BUYER PARTIES SHALL INCLUDE,
WITHOUT LIMITATION, ANY CLAIMS BUYER AND/OR THE BUYER PARTIES MAY HAVE PURSUANT
TO ANY STATUTORY OR COMMON LAW RIGHT BUYER MAY HAVE TO RECEIVE DISCLOSURES FROM
SELLER, INCLUDING, WITHOUT LIMITATION, ANY DISCLOSURES AS TO THE PROPERTY’S
LOCATION WITHIN AREAS DESIGNATED AS SUBJECT TO FLOODING, FIRE, SEISMIC OR
EARTHQUAKE RISKS BY ANY FEDERAL, STATE OR LOCAL ENTITY, THE PRESENCE OF
HAZARDOUS SUBSTANCES ON OR BENEATH THE PROPERTY, THE NEED TO OBTAIN FLOOD
INSURANCE, THE CERTIFICATION OF WATER HEATER BRACING AND/OR THE ADVISABILITY OF
OBTAINING TITLE INSURANCE, OR ANY OTHER CONDITION OR CIRCUMSTANCE AFFECTING THE
PROPERTY, ITS FINANCIAL VIABILITY, USE OR OPERATION, OR ANY PORTION THEREOF.
THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS PRESENTLY UNAWARE OR WHICH BUYER
DOES NOT PRESENTLY SUSPECT TO EXIST IN ITS FAVOR WHICH, IF KNOWN BY BUYER, WOULD
MATERIALLY AFFECT BUYER’S RELEASE OF THE SELLER GROUP. IN CONNECTION WITH THE
GENERAL RELEASE SET FORTH IN THIS SECTION 10.1.5, BUYER SPECIFICALLY WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

  

/s/ RNW

      Buyer’s Initials   

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller’s representations or warranties under this Agreement or
under the Other Documents, (ii) any breach by Seller of an express obligation of
Seller under this Agreement or the Other Documents which by its terms survives
the Close of Escrow, or (iii) any claims asserted against Buyer by the
defendants in the litigation referenced on Exhibit I attached hereto, and Seller
hereby agrees to protect, indemnify, defend and hold Buyer free and harmless
from and against any and all loss, liability, cost,

 

   -20-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

damage and expense (including reasonable attorneys’ fees) in connection
therewith; provided, however, Buyer expressly acknowledges and agrees that
(x) if and to the extent necessary, Buyer will use commercially reasonable
efforts to cooperate with Seller’s prosecution of such litigation (at no cost to
Buyer), and (y) any and all judgment amounts, awards, costs, expenses,
settlement amounts, and/or any other type of proceeds that may be awarded to the
plaintiff in such litigation shall be the sole and separate property of Seller.

10.1.6 California Natural Hazard Disclosure. Buyer acknowledges that any seller
owning property located in the State of California is required to disclose if
such property lies within the following natural hazardous areas or zones: (a) a
special flood hazard area (any type Zone “A” or “V”) designated by the Federal
Emergency Management Agency (Cal. Gov. Code section 8589.3); (b) an area of
potential flooding shown on a dam failure inundation map designated pursuant to
Cal. Gov. Code section 8589.5 (Cal. Gov. Code section 8589.4); (c) a very high
fire hazard severity zone designated pursuant to Cal. Gov. Code section 51178 or
51179 (in which event the owner maintenance obligations of Cal. Gov. Code
section 51182 would apply) ( Cal. Gov. Code section 51183.5); (d) a wildland
area that may contain substantial forest fire risks and hazards designated
pursuant to Cal. Pub. Resources Code section 4125 (in which event (i) such
seller would be subject to maintenance requirements of Cal. Pub. Resources Code
section 4291 and (ii) it would not be the State of California’s responsibility
to provide fire protection services to any building or structure located within
the wildland area except, if applicable, pursuant to Cal. Pub. Resources Code
section 4129 or pursuant to a cooperative agreement with a local agency for
those purposes pursuant to Cal. Pub. Resources Code section 4142) (Cal. Pub.
Resources Code section 4136); (e) an earthquake fault zone (Cal. Pub. Resources
Code section 2621.9); or (f) a seismic hazard zone (and, if applicable, whether
a landslide zone or liquefaction zone) (Cal. Pub. Resources Code section 2694).
Prior to the Effective Date, Seller delivered to Buyer a natural hazards
disclosure statement with respect to the foregoing matters (the “Natural Hazard
Disclosure Statement”). Buyer acknowledges that the Natural Hazards Disclosure
Statement fully and completely discharges such Seller from its disclosure
obligations under California Civil Code Section 1103, and, for the purpose of
this Agreement, the provisions of Civil Code Section 1103.4 regarding the
non-liability of Seller for errors or omission not within its personal knowledge
shall be deemed to apply. Buyer acknowledges and agrees that Buyer will
independently evaluate and investigate whether any or all of such natural
hazards affect the applicable Property, and Seller shall have no liabilities or
obligations with respect thereto. Prior to the Contingency Date, Buyer shall
execute and deliver to Seller an acknowledgement of receipt of the Natural
Hazards Disclosure Statement. Buyer acknowledges and agrees that the matters set
forth in the Natural Hazard Disclosure Statement may change on or following the
Closing Date for such Property and that Seller has no obligation to update,
modify, or supplement the Natural Hazard Disclosure Statement following such
Closing Date. Buyer shall be solely responsible for preparing and delivering its
own Natural Hazard Disclosure Statement to subsequent prospective buyers of the
Property, to the extent required. BUYER ACKNOWLEDGES AND REPRESENTS THAT IT HAS
EXTENSIVE EXPERIENCE ACQUIRING AND CONDUCTING DUE DILIGENCE REGARDING COMMERCIAL
PROPERTIES. THIS PROVISION IS AN ESSENTIAL ASPECT OF THE BARGAIN BETWEEN THE
PARTIES. The provisions of this Section shall survive the Closing.

 

   -21-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

10.1.7 Section 25359.7. Buyer acknowledges and agrees that the sole inquiry and
investigation Seller conducted in connection with the environmental condition of
the Property is to obtain the environmental report(s) which are part of the Due
Diligence Items and that, for purposes of California Health and Safety Code
Section 25359.7, Seller has acted reasonably in relying upon said inquiry and
investigation, and the delivery of this Agreement constitutes written notice to
Buyer under such code section.

10.2 Survival. The provisions of this Section 10 shall survive any termination
of this Agreement and the Closing.

11. Seller’s Representations and Warranties. Subject to the Special Disclosure
Matters, and matters contained in the Due Diligence Items, if any, Seller hereby
makes the following representations and warranties with respect to the Property,
which shall be true and correct as of the date of this Agreement and as of the
Closing. Notwithstanding anything to the contrary contained herein or in any
document delivered in connection herewith, Seller shall have no liability with
respect to the Special Disclosure Matters.

11.1 Formation; Authority. Seller is duly formed, validly existing, and in good
standing under laws of the state of its formation. Seller has full power and
authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. All requisite action
has been taken by Seller in connection with the entering into of this Agreement
and the instruments referenced herein and the consummation of the transactions
contemplated hereby. The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

11.2 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Seller is a party.

11.3 Bankruptcy. Seller has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

 

   -22-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

11.4 Prohibited Persons and Transactions.

11.4.1 Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Seller nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to Closing or the
earlier termination of this Agreement, will they become a person or entity with
whom U.S. persons or entities are restricted from doing business under (a) the
Patriot Act (as defined below), (b) any other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) (including any “blocked” person or entity listed in the Annex
to Executive Order Nos. 12947, 13099 and 13224 and any modifications thereto or
thereof or any other person or entity named on OFAC’s Specially Designated
Blocked Persons List) or (c) any other U.S. statute, Executive Order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or other governmental action (collectively, “Prohibited Persons”). During
Seller’s period of ownership of the Property, Seller, and to Seller’s Knowledge,
its employees and any person or entity (“Person”) acting on its behalf have at
all times fully complied with, and are currently in full compliance with, the
Foreign Corrupt Practices Act of 1977 and any other applicable anti-bribery or
anti-corruption laws. Seller is not entering into this Agreement, directly or
indirectly, in violation of any laws relating to drug trafficking, money
laundering or predicate crimes to money laundering. As used herein, “Patriot
Act” shall mean the USA Patriot Act of 2001, 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the U.S.
government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.

11.4.2 Prohibited Transactions. Seller shall not, directly or indirectly, use,
lend or otherwise make available the proceeds paid to it under this Agreement to
any subsidiary, joint venture partner or other person or entity to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is a Prohibited Person.

11.5 Leases and Contracts. Other than the Intuit Lease, there are no leases,
licenses or other similar occupancy agreements with respect to the leasing or
occupancy of the Property. There are no leasing, listing or brokerage agreements
to which Seller is a party (or which Seller has assumed in writing) which would
require the payment of any commission, fee or other consideration to any third
party in connection with the exercise of any renewal, extension, expansion or
other option by Buyer (in its capacity as tenant) under the Intuit Lease. Other
than the Contracts listed on Exhibit G attached hereto, as of the Effective Date
and as of the Closing Date, there are no contracts for maintenance, service or
other operating contracts, equipment leases or other agreements with respect to
all or any portion of the Property to which Seller is a party (or which Seller
has assumed in writing) which will, by their respective terms, survive the
Closing (except for any New Contracts approved by Buyer pursuant to Section 9.1
above).

11.6 Legal Compliance; Hazardous Substances; Physical Defects. Except as set
forth on Exhibit I attached hereto or as may be included in the Due Diligence
Items, Seller has not received any written notice from any governmental agency
that the Property or any condition existing thereon or any present use thereof
currently violates any Governmental Regulations applicable to the Property
(including, without limitation, applicable Environmental Laws). To Seller’s
Knowledge, during Seller’s ownership of the Property, no release of any
Hazardous Substances has occurred on or under the Property. To Seller’s
Knowledge, Seller has disclosed to Buyer any material adverse physical defect of
the Property.

 

   -23-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

11.7 Litigation. Except as may be disclosed on Exhibit I attached hereto or as
may be included in the Due Diligence Items, Seller has not received written
notice of any litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or threatened in writing
against or involving Seller relating to the Property or any part thereof,
including, but not limited to, any condemnation action relating to the Property
or any part thereof.

11.8 Foreign Person. Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

11.9 Due Diligence Items. The Due Diligence Items delivered to Buyer are
complete copies thereof as contained in Seller’s files.

11.10 Subsequent Changes. If, after the Effective Date, Seller obtains knowledge
of any fact or circumstance which would “materially and adversely,” as defined
below, change one of its foregoing representations or warranties, then Seller
will promptly give notice of each changed fact or circumstance to Buyer. For
purposes of this Section 11.10, “materially and adversely” shall mean any matter
or matters that relates to any of the representations or warranties made in this
Section 11 could reasonably be expected to result in damages of and/or decrease
the value of the Property by more than [***] Dollars ($[***]). Upon Buyer
becoming aware of each fact which would materially and adversely change any of
the representations or warranties contained in this Section 11 or elsewhere in
this Agreement or in any Other Document (“Seller’s Representations”) or would
otherwise constitute a breach thereof by Seller, Buyer, as its sole and
exclusive remedy at law or in equity, shall on each occasion have the option of
(i) waiving each such breach of warranty or change, and proceeding with the
Close of Escrow, or (ii) terminating this Agreement, in which event the Deposit
and any other funds deposited by Buyer into the Escrow and all interest earned
thereon shall be returned to Buyer. Each election shall be made by Buyer not
later than five (5) business days from Buyer actually becoming aware of each
fact. If Buyer does not timely elect to terminate this Agreement pursuant to
this Section 11.10 on account of such breach of warranty or change, then Buyer
shall be deemed to have (a) irrevocably elected to waive its rights to terminate
this Agreement pursuant to this Section 11.10 on account of such breach of
warranty or change, (b) elected to acquire the Property on the terms set forth
in this Agreement, and (c) waived all remedies at law or in equity with respect
to any representations or warranties resulting from such facts or circumstances
disclosed by Seller in its notice to Buyer or of which Buyer becomes aware prior
to Closing, and Seller’s representations and warranties set forth in this
Agreement shall be deemed to have been modified by all such disclosures.
Anything contained herein to the contrary notwithstanding, if (x) Buyer has
actual knowledge of any inaccuracy in any of Seller’s representations and
warranties contained herein or in any Other Document, whether as a result of
notice from Seller, Buyer’s own investigations or inquiries or otherwise, or
(y) any information contained in any material posted in Seller’s online
diligence room or otherwise delivered electronically from Seller to Buyer is in
any way inconsistent with any of Seller’s Representations (and therefore Buyer
has deemed knowledge of such inconsistent

 

   -24-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

information), and notwithstanding clause (x) and clause (y) Buyer nonetheless
proceeds with the Closing of the transactions contemplated hereby, then Seller’s
representations and warranties shall be deemed qualified and amended or modified
to the full extent of Buyer’s actual or deemed knowledge, Buyer shall be deemed
to have accepted and approved Seller’s representations and warranties as so
qualified and amended or modified, and Buyer shall have no right or remedy, and
Seller shall have no obligation or liability, on account thereof. In no event
shall Seller be liable to Buyer for (except to the extent expressly elected by
Seller pursuant to this Section 11.10, above), or be deemed to be in default
under this Agreement by reason of, any breach of a representation or warranty if
Buyer had actual or deemed knowledge thereof prior to Closing.

11.11 Seller’s Knowledge. Whenever phrases such as “to Seller’s knowledge” or
“Seller has no knowledge” or similar phrases are used in the foregoing
representations and warranties, or otherwise used herein with regard to the
“knowledge” of Seller, they will be deemed to refer exclusively to matters
within the current actual (as opposed to constructive) knowledge of the
applicable Seller’s Representative. Seller represents that Brian Galligan is the
person most knowledgeable with respect to the day-to-day operations of the
Property, Justin Smart is the person most knowledgeable with respect to the
litigation referenced on Exhibit I attached hereto, and Lindsay Florin is the
person most knowledgeable with respect to any other litigation matters affecting
the Property. No duty of inquiry or investigation on the part of Seller or any
of Seller’s Representatives will be required or implied by the making of any
representation or warranty which is so limited to matters within Seller’s
current actual knowledge, and in no event shall any of Seller’s Representatives
have any personal liability therefor.

11.12 Survival. All of the foregoing representations and warranties of Seller,
as updated as of the Closing in accordance with the terms of this Agreement,
will survive Closing for a period of one (1) year after the Closing Date (the
“Survival Period”). No claim for a breach of any representation or warranty of
Seller will be actionable or payable if (i) Buyer does not notify Seller in
writing of such breach and commence a “legal action” thereon within the Survival
Period, or (ii) the breach in question results from or is based on a condition,
state of facts or other matter which was actually known to Buyer prior to
Closing. Notwithstanding any provision of this Agreement to the contrary, in no
event shall Seller be liable for any consequential damages of Buyer or any
punitive or special damages with respect to Seller’s obligations under this
Agreement, the Other Documents or otherwise with respect to the Property.

12. Buyer’s Representations and Warranties. The following constitute
representations and warranties of Buyer, which shall be true and correct as of
the date of this Agreement and as of the Closing and shall survive Closing for
the Survival Period:

12.1 Formation; Authority. Buyer is duly formed, validly existing and in good
standing under the laws of the state of its formation. Buyer has full power and
authority to enter into this Agreement and the instruments referenced herein,
and to consummate the transactions contemplated hereby. All requisite action has
been taken by Buyer in connection with the entering into this Agreement and the
instruments referenced herein, and the consummation of the transactions
contemplated hereby. The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.

 

   -25-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

12.2 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Buyer is a party.

12.3 Bankruptcy. Buyer has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

12.4 Prohibited Persons and Transactions.

12.4.1 Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Buyer nor, to Buyer’s actual knowledge, any of its
affiliates, nor any of their respective members, partners or other equity
holders, and none of their respective officers, directors or managers is, nor
prior to Closing or the earlier termination of this Agreement, will they become
a person or entity with whom U.S. persons or entities are restricted from doing
business under (a) the Patriot Act (as defined below), (b) any other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) (including any “blocked”
person or entity listed in the Annex to Executive Order Nos. 12947, 13099 and
13224 and any modifications thereto or thereof or any other person or entity
named on OFAC’s Specially Designated Blocked Persons List) or (c) any other U.S.
statute, Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action (collectively,
“Prohibited Persons”). Buyer, and to Buyer’s actual knowledge, its employees and
any Person acting on its behalf have at all times fully complied with, and are
currently in full compliance with, the Foreign Corrupt Practices Act of 1977 and
any other applicable anti-bribery or anti-corruption laws. Buyer is not entering
into this Agreement, directly or indirectly, in violation of any laws relating
to drug trafficking, money laundering or predicate crimes to money laundering.
As used herein, “Patriot Act” shall mean the USA Patriot Act of 2001, 107 Public
Law 56 (October 26, 2001) and in other statutes and all orders, rules and
regulations of the U.S. government and its various executive departments,
agencies and offices interpreting and implementing the Patriot Act.

12.4.2 Prohibited Transactions Buyer shall not, directly or indirectly, use,
lend or otherwise make available the proceeds paid to it under this Agreement to
any subsidiary, joint venture partner or other person or entity to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is a Prohibited Person.

 

   -26-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

13. Casualty and Condemnation.

13.1 Material Casualty. In the event that prior to the Close of Escrow any
Building of the Real Property, or any material portion thereof, is destroyed or
materially damaged, Buyer shall have the right, exercisable by giving written
notice to Seller within ten (10) days after receipt of written notice of such
damage or destruction, either (i) to terminate this Agreement in which event the
Deposit and all interest accrued thereon shall be promptly returned to Buyer,
any other money or documents in Escrow shall be returned to the party depositing
the same, and the provisions of Section 4.4 shall apply, or (ii) to accept the
Property in its then condition and to proceed with the consummation of the
transaction contemplated by this Agreement, with an abatement or reduction in
the Purchase Price in the amount of the deductible for the applicable insurance
coverage, if and to the extent such deductible is not Buyer’s responsibility (in
its capacity as tenant) under the Intuit Lease, and Buyer shall be entitled to
an assignment of all of Seller’s rights to any insurance proceeds payable by
reason of such damage or destruction, other than rental abatement/rent loss
insurance attributable to the period of time prior to the Closing which shall be
retained by or paid to Seller. If Buyer fails to deliver written notice to
Seller of Buyer’s election within the time period specified in this
Section 13.1, Buyer shall be deemed to have elected alternative (ii) above. If
Buyer elects (or is deemed to have elected pursuant to the immediately preceding
sentence) to proceed under clause (ii) above, Seller shall not compromise,
settle or adjust any claims to such insurance proceeds without Buyer’s prior
written consent, not to be unreasonably withheld, conditioned, or delayed. For
purposes of this Section 13, damage to any Building of the Property shall be
deemed to involve a material portion thereof if the estimated cost of
restoration or repair, as estimated by Seller in its reasonable discretion, of
such damage shall exceed [***] percent ([***]%) of the Purchase Price.

13.2 Non-Material Casualty. In the event that prior to the Close of Escrow there
is any non-material damage to the Real Property, or any part thereof, Seller
shall, subject to the following sentence, repair or replace such damage prior to
the Close of Escrow. Notwithstanding the preceding sentence, in the event Seller
elects not to or is unable to repair or replace such damage, Seller shall notify
Buyer in writing of such fact and Buyer shall thereafter accept the Property in
its then condition, and proceed with the transaction contemplated by this
Agreement and Buyer shall receive an abatement or reduction in the Purchase
Price in the amount of (a) the deductible for the applicable insurance coverage,
if and to the extent such deductible is not Buyer’s responsibility (in its
capacity as tenant) under the Intuit Lease, and (b) the cost to repair any
damage which is self-insured by Seller or not covered by Seller’s insurance, and
Buyer shall be entitled to an assignment of all of Seller’s rights to any
insurance proceeds payable by reason of such damage or destruction, other than
rental abatement/rent loss insurance attributable to the period of time prior to
the Closing which shall be retained by or paid to Seller. In the event Seller
does not repair or replace such damages, Seller shall not compromise, settle or
adjust any claims to such insurance proceeds without Buyer’s prior written
consent, not to be unreasonably withheld, conditioned, or delayed.

13.3 Condemnation. In the event that prior to the Close of Escrow, any portion
of the Property is subject to a taking by any public or governmental authority,
Buyer shall accept the Property in its then condition and proceed with the
consummation of the transaction contemplated by this Agreement, in which event
Buyer shall be entitled to an assignment of all of Seller’s rights to any award
or proceeds payable in connection with such taking (other than

 

   -27-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

any award or proceeds applicable to pre-Closing periods, for example in the case
of a temporary taking). In the event of any taking, Seller shall not compromise,
settle or adjust any claims to such award without Buyer’s prior written consent.

13.4 Notice of Casualty and Condemnation. Seller agrees to give Buyer prompt
written notice of any taking of, proposed taking of, damage to or destruction of
the Real Property.

14. Notices. All notices, consents, requests, reports, demands or other
communications hereunder (collectively, “Notices”) shall be in writing and may
be given personally or by Federal Express (or other reputable overnight delivery
service) as follows:

 

To Seller:      Kilroy Realty, L.P.      12200 West Olympic Boulevard, Suite 200
     Los Angeles, California 90064      Attn:   Mr. Jeffrey C. Hawken     
Fax No.:   (310) 481.6540      E-mail:  jhawken@kilroyrealty.com With copies to:
     Kilroy Realty, L.P.      12200 West Olympic Boulevard, Suite 200      Los
Angeles, California 90064      Attn:   Legal Department      Fax No.:   (310)
481.6530      E-mail:  legalnotifications@kilroyrealty.com and:      Allen
Matkins Leck Gamble Mallory & Natsis LLP      1901 Avenue of the Stars, Suite
1800      Los Angeles, California 90067      Attn: Anton N. Natsis, Esq.     
Fax No.: (310) 788.2410      Email: tnatsis@allenmatkins.com To Buyer:      At
Buyer’s Notice Address set forth in the Summary and Definition of Basic Terms.
To Escrow Holder:      At Escrow Holder’s Address set forth in the Summary and
Definition of Basic Terms.

or to such other address or such other person as the addressee party shall have
last designated by Notice to the other party. Any Notice will be deemed given on
the date of receipted delivery, the date of refusal to accept delivery, or when
delivery is first attempted but cannot be made due to a change of address for
which no Notice was given. Notwithstanding the foregoing, to the extent a Notice
is (i) delivered via facsimile or e-mail, and (ii) the original of which is
delivered personally or via overnight delivery service as identified
hereinabove, then such Notice shall be deemed given upon the date of
transmission of such facsimile or e-mail. In any event, the party delivering
Notice shall use commercially reasonable efforts to provide a courtesy copy of
each such Notice to the receiving party via electronic mail (provided that such
email notice shall not, except as expressly set forth above, constitute a formal
notice under the terms of this Section 14).

 

   -28-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

15. Broker Commissions. With respect to the transaction contemplated by this
Agreement, Seller and Buyer each represents to the other that no brokerage
commission, finder’s fee or other compensation of any kind is due or owing to
any person or entity other than to Broker (which commission to Broker is due
pursuant to a separate written agreement between Seller and Broker). Each party
hereby agrees that if any person or entity makes a claim for brokerage
commissions or finder’s fees related to the sale of the Property by Seller or
the acquisition of the Property by Buyer, and such claim is made by, through or
on account of any acts or alleged acts of said party or its representatives,
then said party will protect, indemnify, defend and hold the other party free
and harmless from and against any and all loss, liability, cost, damage and
expense (including reasonable attorneys’ fees) in connection therewith. The
provisions of this paragraph shall survive Closing or any termination of this
Agreement.

16. Default.

16.1 Default by Seller. In the event that, prior to the Closing, Seller fails to
perform any of the covenants or agreements contained herein which are to be
performed by Seller prior to the Closing, and Seller does not cure such failure
within the earlier of the scheduled date for Closing hereunder or five
(5) business days of receipt of written notice thereof from Buyer, Buyer may, at
its option and as its exclusive remedy, either (i) terminate this Agreement by
giving written notice of termination to Seller whereupon Escrow Holder will
return to Buyer the Deposit (less the Independent Consideration), and both Buyer
and Seller will be relieved of any further obligations or liabilities hereunder,
except for those obligations which expressly survive any termination hereof, or
(ii) Buyer may seek specific performance of this Agreement. Buyer shall be
deemed to have elected to terminate this Agreement and receive back the Deposit
if Buyer fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before the date that is forty-five (45) days following the date upon which
the Closing was to have occurred. Except as specifically set forth in this
Agreement, Buyer does hereby specifically waive any right to pursue any other
remedy at law or equity for such pre-Closing default of Seller, including,
without limitation, any right to seek, claim or obtain damages, punitive damages
or consequential damages. Nothing contained in this Section shall limit Buyer’s
right to receive reimbursement for costs and expenses pursuant to Section 18.5
below, nor waive or affect Seller’s indemnity and confidentiality obligations
hereunder.

16.2 Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR AS HEREIN
PROVIDED BY REASON OF ANY DEFAULT OF BUYER, BUYER AND SELLER AGREE THAT IT WOULD
BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF
THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT BUYER
DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS AND SHALL BE AN
AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH THE ACCRUED INTEREST THEREON; AND, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), SAID AMOUNT

 

   -29-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR A
BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN THE CLOSE OF ESCROW NOT
OCCURRING, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES IN RESPECT OF BUYER’S
BREACH OF THIS AGREEMENT BEING HEREIN EXPRESSLY WAIVED BY SELLER. SUCH PAYMENT
OF THE DEPOSIT IS NOT INTENDED AS A PENALTY, BUT AS FULL LIQUIDATED DAMAGES.
NOTHING CONTAINED IN THIS SECTION SHALL LIMIT SELLER’S RIGHT TO RECEIVE
REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO SECTION 18.5 BELOW, NOR WAIVE
OR AFFECT BUYER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS.

 

/s/ JH THR

   

/s/ RNW

  SELLER’S INITIALS     BUYER’S INITIALS  

16.3 AS A MATERIAL CONSIDERATION FOR SELLER ENTERING INTO THIS AGREEMENT, BUYER
EXPRESSLY WAIVES FOR ANY DEFAULT BY SELLER (A) ANY RIGHT UNDER CALIFORNIA CODE
OF CIVIL PROCEDURE, PART 2, TITLE 4.5, SECTION 4.05 THROUGH 4.05.61 OR ANY OTHER
SIMILAR STATE OR FEDERAL STATUTE, OR AT COMMON LAW OR OTHERWISE TO RECORD OR
FILE A LIS PENDENS OR A NOTICE OF PENDENCY OF ACTION OR SIMILAR NOTICE AGAINST
ALL OR ANY PORTION OF THE PROPERTY UNLESS AND UNTIL BUYER HAS ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY, (B) ANY RIGHT TO SEEK DAMAGES IN THE EVENT OF SELLER’S PRE-CLOSING
DEFAULT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, PURSUANT TO SECTION 16.4 BELOW,
BUYER DOES NOT WAIVE ANY OF ITS RIGHTS TO SEEK DAMAGES FOR SELLER’S BREACH OF
ANY OF ITS REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT, SO LONG AS
BUYER FIRST OBTAINS ACTUAL KNOWLEDGE OF SUCH BREACH AFTER THE CLOSING, OR FOR
ANY BREACH OF SELLER’S OBLIGATIONS OR COVENANTS SET FORTH IN THIS AGREEMENT THAT
EXPRESSLY SURVIVE THE CLOSING, SO LONG AS BUYER FIRST OBTAINS ACTUAL KNOWLEDGE
OF SUCH BREACH AFTER THE CLOSING, AND (C) UNLESS AND UNTIL BUYER HAS ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY, BUYER’S RIGHT TO BRING ANY ACTION THAT WOULD IN ANY WAY AFFECT TITLE TO
OR RIGHT OF POSSESSION OF ALL OR ANY PORTION OF THE PROPERTY. EACH OF BUYER AND
SELLER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389 AND
ANY SIMILAR STATE OR FEDERAL STATUTE. BUYER ACKNOWLEDGES AND AGREES THAT PRIOR
TO THE CLOSING, BUYER SHALL NOT HAVE ANY RIGHT, TITLE OR INTEREST IN AND TO THE
PROPERTY OR ANY PORTION THEREOF UNLESS AND UNTIL BUYER HAS ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY. EACH OF BUYER AND SELLER HEREBY EVIDENCES ITS SPECIFIC AGREEMENT TO THE
TERMS OF THIS WAIVER BY PLACING ITS SIGNATURE OR INITIALS IN THE SPACE PROVIDED
HEREINAFTER.

 

   -30-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

/s/ RNW

   

/s/ JH THR

  BUYER’S INITIALS     SELLER’S INITIALS  

16.4 Indemnities; Defaults After Closing or Termination. The limitations on the
parties’ remedies set forth in Sections 16.1 and 16.2, above, will not be deemed
to prohibit either party from (i) specifically seeking indemnification from the
other for any matter with respect to which such other party has agreed hereunder
to provide indemnification or from seeking damages from such other party in the
event such other party fails or refuses to provide such indemnification;
(ii) subject to the terms, conditions and limitations of this Agreement, seeking
damages incurred during the period of time after Closing that a representation
or warranty given as of the Closing Date by the other party hereunder survives
Closing, for the other party’s breach of such representation or warranty
discovered after such Closing; or (iii) subject to the terms, conditions and
limitations of this Agreement seeking damages or such equitable relief as may be
available for the other party’s failure to perform after any termination of this
Agreement or the Closing any obligation hereunder which expressly survives such
termination or the Closing, as applicable; provided, however, that in no event
whatsoever will either party be entitled to recover from the other any punitive,
consequential or speculative damages under or in connection with this Agreement.
This Section 16.4 shall survive any termination of this Agreement and the
Closing.

 

/s/ JH THR

   

/s/ RNW

  SELLER’S INITIALS     BUYER’S INITIALS  

16.5 Limited Liability. Notwithstanding anything to the contrary herein, Buyer
on its own behalf and on behalf of its agents, members, partners, employees,
representatives, officers, directors, agents, investors, lenders, prospective
lenders, paralegals, attorneys, underwriters, auditors, consultants, and related
and affiliated entities, successors and assigns (each, a “Buyer Party” and
collectively, the “Buyer Parties”) hereby agrees that in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, property management company, affiliated or related
entities of Seller or Seller’s property management company, have any personal
liability under this Agreement. Seller on its own behalf and on behalf of its
agents, members, partners, employees, representatives, related and affiliated
entities, successors and assigns hereby agrees that in no event or circumstance
shall any of the Buyer Parties have any personal liability under this Agreement.
Notwithstanding anything to the contrary contained herein: (i) the maximum
liability of Seller, and the maximum aggregate amount which may be awarded to
and collected by Buyer (including, without limitation, for any breach of any
representation, warranty, indemnity and/or covenant of Seller) under this
Agreement or any documents executed pursuant hereto or in connection herewith,
arising out of or in any way connected with the sale of the Property to Buyer or
otherwise with respect to a matter, obligation or liability arising out of or in
any way connected to the Property, including, without limitation, the Exhibits
attached hereto (collectively, the “Other Documents”) shall, under no
circumstances whatsoever, exceed [***] Dollars ($[***]) (the “Cap Amount”);
provided, however, the Cap Amount shall not apply to any damages, awards or
recovery for Seller’s liability that arises out of Seller’s acts or omissions
constituting fraud, willful misconduct or gross negligence, and there shall be
no maximum liability for any of the foregoing acts by Seller; and (ii) no claim
by Buyer alleging a breach by Seller of any representation, warranty, indemnity

 

   -31-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

and/or covenant of Seller contained herein or any of the Other Documents may be
made, and Seller shall not be liable for any judgment in any action based upon
any such claim, unless and until such claim, either alone or together with any
other claims by Buyer alleging a breach by Seller of any such representation,
warranty and/or covenant, is for an amount in excess of [***] Dollars ($[***])
on an aggregate basis (the “Floor Amount”), in which event Seller’s liability
respecting any final judgment concerning such claim or claims shall be for the
entire amount thereof, subject to the Cap Amount set forth in clause (i) above;
provided, however, that if any such final judgment is for an amount that is less
than or equal to the Floor Amount, then Seller shall have no liability with
respect thereto. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Seller be liable for any consequential damages of
Buyer or any punitive or special damages with respect to Seller’s obligations
under this Agreement, the Other Documents or otherwise with respect to the
Property. This Section 16.5 shall survive any termination of this Agreement and
the Closing.

17. Assignment. Buyer may not assign, transfer or convey its rights and
obligations under this Agreement or in the Property without the prior written
consent of Seller, which consent may be given or withheld in Seller’s sole
discretion, and no such approved assignment shall relieve Buyer from its
liability under this Agreement. Notwithstanding the foregoing, but subject to
the terms of this Section 17 below, Seller’s consent shall not be required to a
full or partial assignment by Buyer to one or more entities controlling,
controlled by, or under common control with Buyer, it being understood that, in
the event of a partial assignment or an assignment to multiple assignees, Buyer
and/or such assignees may take title to the Property as tenants in common (and,
in such event, the closing documents shall be modified as necessary to
accommodate such tenant in common ownership); provided that (a) Buyer shall send
Seller written notice of such assignment at least ten (10) business days prior
to Closing, which request shall include the legal names and description of the
ownership of the assignee, (b) the assignees shall expressly assume all of
Buyer’s obligations hereunder pursuant to a written assignment and assumption
agreement, a copy of which shall be provided to Seller prior to the Closing
(although such assignment and assumption may be made effective as of Closing),
(c) in no event shall any assignment of this Agreement release or discharge
Buyer from any liability or obligation hereunder unless expressly agreed
otherwise by Seller in writing, (d) in no event shall there be more than one
Deed for the Property, and (e) in no event shall any assignment of this
Agreement interfere with or restrict Seller’s ability to qualify the sale of
Property as an exchange of like-kind property in accordance with the terms of
Section 19 below. Seller acknowledges that Buyer may, as part of the Closing,
convey one or more of the Parcels from the entity which takes title from Seller
to one or more entities and/or trusts controlling, controlled by, or under
common control with Buyer pursuant to deeds which will be recorded immediately
following the recordation of the Deed.

18. Miscellaneous.

18.1 Governing Law. The parties hereto expressly agree that this Agreement shall
be governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of California.

18.2 Partial Invalidity. If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be

 

   -32-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision or portion thereof to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.

18.3 Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

18.4 Successors and Assigns. Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

18.5 Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit and any appeals therefrom, and enforcement of any judgment in
connection therewith, including actual attorneys’ fees, accounting and
engineering fees, and any other professional fees resulting therefrom. This
Section 18.5 shall survive any termination of this Agreement and the Closing.

18.6 Entire Agreement. This Agreement (including all Exhibits attached hereto)
is the final expression of, and contains the entire agreement between, the
parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Agreement may not be modified,
changed, supplemented or, except as expressly set forth herein, terminated, nor
may any obligations hereunder be waived, except by written instrument signed by
the party to be charged or by its agent duly authorized in writing or as
otherwise expressly permitted herein. This Agreement may be executed in one or
more counterparts, each of which shall be an original, and all of which together
shall constitute a single instrument. The parties do not intend to confer any
benefit hereunder on any person, firm or corporation other than the parties
hereto.

18.7 Time of Essence/Business Days. Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence in this Agreement as to each and
every term, condition, obligation and provision hereof in which time is an
element of performance and that failure to timely perform any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of and a non-curable (but waivable) default under this Agreement
by the party so failing to perform. Unless the context otherwise requires, all
periods terminating on a given day, period of days, or date shall terminate at
5:00 p.m. (Pacific Time) on such date or dates, and references to “days” shall
refer to calendar days except if such references are to “business days” which
shall refer to days which are not Saturday, Sunday or a legal holiday.
Notwithstanding the foregoing, if any period terminates on a Saturday, Sunday or
a legal holiday, under the laws of the State of California, the termination of
such period shall be on the next succeeding business day.

 

   -33-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

18.8 Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

18.9 No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Seller Group and Buyer and the Buyer Parties only and are
not for the benefit of any third party; and, accordingly, no third party shall
have the right to enforce the provisions of this Agreement or of the documents
to be executed and delivered at Closing.

19. 1031 Exchange. Upon the request of a party hereto (the “Requesting Party”),
the other party (the “Cooperating Party”) shall cooperate with the Requesting
Party in Closing the sale of the Property in accordance with this Agreement so
as to qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange. The provisions of this Section 19 shall survive the Closing.

20. Confidentiality. Subject to Section 21 below, Seller and Buyer agree that
(a) except as otherwise provided or required by valid law. court order or
subpoena, (b) except to the extent such party considers such documents or
information reasonably necessary to prosecute and/or defend any claim made with
respect to the Property or this Agreement, and (c) except to the extent
reasonably necessary to deliver such documents or disclose such information to
its employees, paralegals, attorneys, consultants, and/or Third Parties in
connection with its evaluation of this transaction, (i) Buyer and all Buyer
Parties, and Seller, Seller’s members, partners, employees, representatives,
officers, directors, agents, consultants, related and affiliated entities,
paralegals, attorneys, underwriters, auditors, successors and assigns
(collectively, the “Seller’s Representatives”), shall keep the contents of any
materials, reports, documents, data, test results, and other information related
to the transaction contemplated hereby, including any materials prepared by or
for Buyer, with or that contain any such information, including, without
limitation, the Due Diligence Items and all information regarding Seller’s sale
or Buyer’s acquisition of the Property, strictly confidential, (ii) Seller,
Seller’s Representatives, Buyer and all Buyer Parties shall keep and maintain
the contents of this Agreement, including, without limitation, the amount of
consideration being paid by Buyer for the Property strictly confidential, and
(iii) Seller and Seller’s Representatives (subject to the terms of Section 21
below) and Buyer and all Buyer Parties shall refrain from generating or
participating in any publicity or press release regarding this transaction
without the prior written

 

   -34-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

consent of the other party hereto. The confidential information covered by this
Section 20 shall not include any information which is or becomes publicly
available (other than through the breach of the terms hereof) or information
which is independently generated by Seller, Seller’s Representatives, Buyer or
any Buyer Party without reference to such confidential information provided by
the other party. Buyer acknowledges that significant portions of the Due
Diligence Items are proprietary in nature and that Seller would suffer
significant and irreparable harm in the event of the misuse or disclosure of the
Due Diligence Items. Without affecting any other rights or remedies that either
party may have, (x) Buyer acknowledges and agrees that Seller shall be entitled
to seek the remedies of injunction, specific performance and other equitable
relief for any breach, threatened breach or anticipatory breach of the
provisions of this Section 20 by Buyer or any Buyer Party, and (y) Seller
acknowledges and agrees that Buyer shall be entitled to seek the remedies of
injunction, specific performance and other equitable relief for any breach,
threatened breach or anticipatory breach of the provisions of this Section 20 by
Seller or any of Seller’s Representatives. The provisions of this Section 20
shall survive any termination of this Agreement and shall survive the Closing.

21. Press Releases; Disclosure of Information. Notwithstanding any provision to
the contrary set forth in this Agreement, prior to the Contingency Date and
Buyer’s delivery of the Additional Deposit to Escrow Holder, neither Seller nor
Buyer shall make any disclosures with respect to this Agreement or the
transaction contemplated hereby, except to the extent required by law (e.g., in
filings required by the Securities Exchange Commission and/or in connection with
audits or the offering of securities), and in the event such a disclosure is
required by law, the disclosing party shall give notice to the other party no
less than five (5) days’ prior to such disclosure, and shall make reasonable
modifications to such disclosure as may be reasonably requested by the other
party. After the Contingency Date (provided this Agreement has not been sooner
terminated) and Buyer’s delivery of the Additional Deposit to Escrow Holder,
either party may issue press releases in the ordinary course of business
announcing that Seller is under contract to sell the Property to Buyer,
including customary disclosures; provided, however, that neither party may
disclose in any press release, without the other party’s consent, (I) the
Purchase Price under this Agreement, or (II) yield or net operating income
relating to the Property or Buyer’s acquisition thereof. In the event of any
contemplated disclosure by either party pursuant to the foregoing sentence, such
party shall give reasonable prior notice to the other party and make reasonable
modifications as may be reasonably requested by the other party. Notwithstanding
anything to the contrary contained in this Section 20, with respect to any
post-Closing press releases, either party may release press releases in the
ordinary course of business without the other party’s consent; provided,
however, neither party may disclose in any press release, without the other
party’s consent, (x) the Purchase Price under this Agreement, or (y) yield or
net operating income relating to the Property or Buyer’s acquisition thereof.
The provisions of this Section 21 shall survive Closing.

22. Energy Performance Disclosure Information. Buyer acknowledges that Seller
may be required to disclose certain information concerning the energy
performance of the Property pursuant to California Public Resources Code
Section 25402.10 and the regulations adopted pursuant thereto (collectively the
“Energy Disclosure Requirements”). Buyer acknowledges receipt of the Data
Verification Checklist(s), as defined in the Energy Disclosure Requirements (the
“Energy Disclosure Information”) prior to the Effective Date of this

 

   -35-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

Agreement, and agrees that Seller has timely complied in full with Seller’s
obligations under the Energy Disclosure Requirements. Buyer acknowledges and
agrees that (i) Seller makes no representation or warranty regarding the energy
performance of the Property or the accuracy or completeness of the Energy
Disclosure Information, (ii) the Energy Disclosure Information is for the
current occupancy and use of the Property and that the energy performance of the
Property may vary depending on future occupancy and/or use of the Property, and
(iii) Seller shall have no liability to Buyer for any errors or omissions in the
Energy Disclosure Information. If and to the extent not prohibited by applicable
law, Buyer hereby waives any right it may have to receive the Energy Disclosure
Information, including, without limitation, any right Buyer may have to
terminate this Agreement as a result of Seller’s failure to disclose such
information. Further, Buyer hereby releases Seller from any liability Seller may
have to Buyer relating to the Energy Disclosure Information, including, without
limitation, any liability arising as a result of Seller’s failure to disclose
the Energy Disclosure Information to Buyer prior to the execution of this
Agreement. Buyer’s approval of the condition of the Property pursuant to the
terms of this Agreement shall be deemed to include Buyer’s approval of the
energy performance of the Property and the Energy Performance Disclosure
Information. The terms of this Section 22 shall survive the Closing or any
earlier termination of this Agreement.

23. Survival. Except as expressly set forth to the contrary herein, no
representations, warranties, covenants or agreements of Seller contained herein
shall survive the Closing.

24. Drafts Not an Offer to Enter Into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in its respective sole discretion,
and both Seller and Buyer have fully executed, delivered and received each
other’s counterpart of this Agreement.

25. Neighboring Property. As of the Effective Date, Seller owns certain real
property located adjacent to and/or nearby the Property, described as Phase II
and III of the Santa Fe Summit Project and depicted on the Concept Architectural
Site Plan prepared by Architects Hanna Gabriel Wells, plotted 12/17/2008, sheet
9 of 29 (the “Site Plan”), [***] (collectively the “Neighboring Property”).
Seller expressly represents [***].

[remainder of page intentionally left blank]

 

   -36-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

“SELLER”     KILROY REALTY, L.P.,     a Delaware limited partnership     By:  
Kilroy Realty Corporation,       a Maryland corporation     Its:   General
Partner       By:  

/s/ JEFFREY C. HAWKEN

      Name:  

Jeffrey C. Hawken

      Title:  

Executive Vice President

        Chief Operating Officer       By:  

/s/ TYLER H. ROSE

      Name:  

Tyler H. Rose

      Title:  

Executive Vice President

        Chief Financial Officer “BUYER”     INTUIT INC.,     a Delaware
corporation     By:  

/s/ R. NEIL WILLIAMS

    Name:  

R. Neil Williams

    Title:  

Executive Vice President Finance

 

   -37-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

JOINDER BY ESCROW HOLDER

Escrow Holder (as defined in Section 8 of Article I above) hereby acknowledges
that it has received this Agreement executed by the Seller and Buyer and accepts
the obligations of and instructions for the Escrow Holder set forth herein.
Escrow Holder agrees to disburse and/or handle the Deposit, the Purchase Price
and all closing documents in accordance with this Agreement.

 

Dated:             , 2015     FIDELITY NATIONAL TITLE     By:  

 

    Name:  

 

    Title:  

 

 

   -38-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT A

BUILDING ADDRESSES AND LEGAL DESCRIPTION

BUILDING ADDRESSES:

 

  •   7525 Torrey Santa Fe Road, San Diego, California

 

  •   7535 Torrey Santa Fe Road, San Diego, California

 

  •   7545 Torrey Santa Fe Road, San Diego, California

 

  •   7555 Torrey Santa Fe Road, San Diego, California

 

  •   7565 Torrey Santa Fe Road, San Diego, California

LEGAL DESCRIPTION:

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL A: (APN: 306-370-02 TO 06)

LOTS 2 TO 6 INCLUSIVE OF TORREY SANTA FE SUMMIT, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP NO. 14512, FILED IN
RECORDERS OFFICE OF SAN DIEGO COUNTY ON DECEMBER 13, 2002.

PARCEL B: (APN: 306-313-38)

LOT B OF CABRERA II, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF
CALIFORNIA, ACCORDING TO MAP NO. 14592, FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, MAY 30, 2003, AND AMENDED BY CERTIFICATE OF
CORRECTION RECORDED APRIL 26, 2010 AS INSTRUMENT NO. 2010-0205489, OFFICIAL
RECORDS OF SAID COUNTY.

 

   EXHIBIT A       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT B

FORM OF GRANT DEED

 

RECORDING REQUESTED BY:

 

 

 

WHEN RECORDED MAIL TO:

 

 

 

Attention:  

 

MAIL TAX STATEMENT TO:

 

 

 

Attention:  

 

 

 

(Space Above Line for Recorder’s Use Only)

GRANT DEED

Documentary Transfer Tax: $        .

(signature of declarant or agent determining tax)                     

 

  ¨ Computed on full value of property conveyed, or

 

  ¨ Computed on full value less liens and encumbrances remaining at time of sale

FOR VALUE RECEIVED,                                          (“Grantor”), grants
to                     , a                      (“Grantee”), all that certain
real property situated in the City of             , County of             ,
State of California, described on Schedule 1 attached hereto and by this
reference incorporated herein (the “Property”). Subject to:

(a) All liens, encumbrances, easements, covenants, conditions, restrictions and
other matters of record; and

(b) Non-delinquent taxes and assessments;

IN WITNESS WHEREOF, the Grantor has caused its corporate name to be hereunto
subscribed as of             , 20    .

 

   EXHIBIT B       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

KILROY REALTY, L.P., a Delaware limited partnership By:   Kilroy Realty
Corporation,   a Maryland corporation   Its: General Partner   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

   EXHIBIT B       -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California      )    County of                           )   

On                                                          , before me,
                                         
                                         
                                        ,

                                                                  
                                                                    (insert name
of notary)

Notary Public, personally appeared                                         , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   

 

    (Seal)

 

   EXHIBIT B       -3-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT C-1

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

To inform                     , a                      (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended (“Code”) will not be required upon the transfer of certain real property
to the Transferee by KILROY REALTY, L.P., a Delaware limited partnership
(“Transferor”), the undersigned hereby certifies the following on behalf of the
Transferor:

1. The Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);

2. The Transferor’s U.S. employer identification number is             ;

3. The Transferor’s office address is c/o 12200 West Olympic Boulevard, Suite
200, Los Angeles, California 90064;

4. Transferor is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii).

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

Date:             , 20    

 

“TRANSFEROR”     KILROY REALTY, L.P.,     a Delaware limited partnership     By:
  Kilroy Realty Corporation,       a Maryland corporation       Its: General
Partner       By:  

 

      Name:  

 

      Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

 

   EXHIBIT C-1       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT C-2

FORM 593-C

 

        YEAR            n                   CALIFORNIA FORM    

 

         2015              Real Estate Withholding Certificate

    

 

593-C                

 

Part I – Seller or Transferor    Return this form to your escrow company.

 Name

 

  

SSN or ITIN

                -                 -                    

 Spouse’s/RDP’s name (if jointly owned)

 

  

Spouse’s/RDP’s SSN or ITIN (if jointly owned

                -                 -                    

 Address (apt./ste., room, PO Box, or PMB no.)

 

  

¨  FEIN    ¨  CA Corp no.     ¨  CA SOS file no. 

 

 City (If you have a foreign address, see instructions.)

 

  

State   

 

  

ZIP Code

  

Ownership percentage 

    .        % 

 Property address (if no street address, provide parcel number and county)

 

To determine whether you qualify for a full or partial withholding exemption,
check all boxes that apply to the property being sold or transferred.
(See instructions)

Part II – Certifications which fully exempt the sale from withholding:

 

1.   ¨   The property qualifies as the seller’s or transferor’s (or decedent’s,
if sold by the decedent’s estate or trust) principal residence within the
meaning of Internal Revenue Code (IRC) Section 121. 2.   ¨   The seller or
transferor (or decedent, if sold by the decedent’s estate or trust) last used
the property as the seller’s or transferor’s (decedent’s) principal residence
within the meaning of IRC Section 121 without regard to the two-year time
period. 3.   ¨   The seller or transferor has a loss or zero gain for California
income tax purposes on this sale. To check this box you must complete Form
593-E, Real Estate Witholding-Computation of Estimated Gain or Loss, and have a
loss or zero gain on line 16. 4.   ¨   The property is being compulsorily or
involuntarily converted and the seller or transferor intends to acquire property
that is similar or related in service or use to qualify for nonrecognition of
gain for California income tax purposes under IRC Section 1033. 5.   ¨   The
transfer qualifies for nonrecognition treatment under IRC Section 351 (transfer
to a corporation controlled by the transferor) or IRC Section 721 (contribution
to a partnership in exchange for a partnership interest). 6.   ¨   The seller or
transferor is a corporation (or a limited liability company (LLC) classified as
a corporation for federal and California income tax purposes) that is either
qualified through the California Secretary of State (SOS) or has a permanent
place of business in California. 7.   ¨   The seller or transferor is a
California partnership or a partnership qualified to do business in California
(or an LLC that is classified as a partnership for federal and California income
tax purposes and is not a single member LLC that is disregarded for federal and
California income tax purposes). 8.   ¨   The seller or transferor is a
tax-exempt entity under California or federal law. 9.   ¨   The seller or
transferor is an insurance company, individual retirement account, qualified
pension/profit sharing plan, or charitable remainder trust.

Part III – Certifications that may partially or fully exempt the sale from
withholding:

Real Estate Escrow Person (REEP): See instructions for amounts to withhold.

 

10.   ¨   The transfer qualifies as a simultaneous like-kind exchange within the
meaning of IRC Section 1031. 11.   ¨   The transfer qualifies as a deferred
like-kind exchange within the meaning of IRC Section 1031. 12.   ¨   The
transfer of this property is an installment sale where the buyer is required to
withhold on the principal portion of each installment payment. Copies of
Form 593-I, Real Estate Withholding Installment Sale Acknowledgement, and the
promissory note are attached.



Seller or Transferor Signature

 

 

Under penalties of perjury, I hereby certify that the information provided above
is, to the best of my knowledge, true and correct. If conditions change, I will
promptly inform the withholding agent. I understand that I must retain this form
in my records for 5 years and that the Franchise Tax Board may review relevant
escrow documents to ensure withholding compliance. Completing this form does not
exempt me from filing a California income or franchise tax return to report this
sale.

 

Seller’s/Transferor’s Name and Title   

 

   Seller’s/Transferor’s Signature   

 

   Date   

 

   

Spouse’s/RDP’s Name

 

 

 

 

  

Spouse’s/RDP’s Signature

 

 

 

 

  

Date 

 

 

 

 

 

Seller


or

Transferor

   If you checked any box in Part II, you are exempt from real estate
withholding.   

 

If you checked any box in Part III, you may qualify for a partial or complete
withholding exemption.

  

 

Except as to an installment sale, if the seller or transferor did not check any
box in Part II or Part III of Form 593-C, the withholding will be 3 1⁄3% (.0333)
of the total sales price or the optional gain on sale withholding amount from
line 5 of the certified Form 593, Real Estate Withholding Tax Statement. If the
seller or transferor does not return the completed Form 593 and Form 593-C by
the close of escrow, the withholding will be 3 1⁄3% (.0333) of the total sales
price, unless the type of transaction is an installment sale. If the transaction
is an installment sale, the withholding will be 3 1⁄3% (.0333) of the first
installment payment.

 

If you are withheld upon, the withholding agent should give you one copy of Form
593. Attach a copy to the lower front of your California income tax return and
make a copy for your records.

 

   EXHIBIT C-2       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT D

ASSIGNMENT OF CONTRACTS AND ASSUMPTION AGREEMENT

This Assignment of Contracts and Assumption Agreement (the “Assignment”) is made
and entered into as of this      day of             , 20     (“Assignment
Date”), by and between KILROY REALTY, L.P., a Delaware limited partnership
(“Assignor”), and                                         , a
                                         (“Assignee”), with reference to the
following facts.

R E C I T A L S :

A. Assignor and Assignee entered into that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated as of             , 20     (the
“Purchase Agreement”), pursuant to which Assignor agreed to sell to Assignee,
and Assignee agreed to purchase from Assignor the Property. Capitalized terms
used herein and not separate defined have the meanings ascribed to them in the
Purchase Agreement.

B. Assignee has acquired fee title to the Real Property from Assignor on the
Assignment Date. Assignor now desires to assign and transfer to Assignee all of
Assignor’s rights and interests in, to and under the Approved Contracts, as
hereinafter defined.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

1. Assignment and Assumption. Effective as of the Assignment Date, Assignor
hereby grants, transfers, conveys, assigns and delegates to Assignee all of its
rights and interests of Assignor in, to and under the Approved Contracts that
are set forth in Schedule 1 attached hereto and made a part hereof; provided,
however, such assignment, transfer and sale shall not include any rights or
claims arising prior to the Assignment Date which Assignor may have against any
party to the Approved Contracts. Assignee hereby accepts such assignment and
delegation by Assignor and agrees to fully perform and assume all the
obligations of Assignor under the Approved Contracts first arising from and
after the Assignment Date.

2. No Warranties. Assignee does hereby covenant with Assignor, and represents
and warrants to Assignor, that Assignor is transferring each of the Approved
Contracts to Assignee (to the extent the terms of any of the Approved Contracts
do not limit or restrict such right) without any warranty of any kind or nature.
This Assignment shall not be construed as a representation or warranty by
Assignor as to the transferability or enforceability of the Approved Contracts,
and Assignor shall have no liability to Assignee in the event that any or all of
the Approved Contracts (a) are not transferable to Assignee or (b) are canceled
or terminated by reason of this Assignment or any acts of Assignee.

3. Attorneys’ Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereto by reason of any breach of any of the
covenants, conditions, agreements or provisions on the part of the other party
arising out of this Assignment, then, in such event, the prevailing party shall
be entitled to have and recover of and from the other party, all costs and
expenses of the action or suit, including, without limitation, reasonable
attorneys’ fees and expenses.

 

   EXHIBIT D       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

4. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.

5. Survival. This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

6. No Third Party Beneficiaries. Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary status or interest in, nor give any
third-party beneficiary rights or remedies to, any other person or entity not a
party to this Assignment.

7. Governing Law. This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

8. Liability; Survival. Nothing herein shall be deemed or construed as relieving
the Assignor or Assignee of their respective duties or obligations under the
Purchase Agreement. In addition, notwithstanding anything to the contrary
contained in this Assignment, it is expressly understood and agreed by and
between the parties thereto that any liability of Assignor hereunder shall be
limited as set forth in Sections 11.11 and 16.5 of the Purchase Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

   EXHIBIT D       -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

 

ASSIGNOR:

KILROY REALTY, L.P.,

a Delaware limited partnership

By:   Kilroy Realty Corporation,   a Maryland corporation   Its: General Partner
  By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE:

 

  , a  

 

By:  

 

  Name:  

 

  Title:  

 

 

   EXHIBIT D       -3-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT E

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, KILROY REALTY, L.P., a Delaware limited partnership
(“Seller”), does hereby GRANT, SELL, CONVEY, TRANSFER AND DELIVER to
                                        , a
                                         (“Buyer”), free and clear of all liens
and encumbrances, but without any other warranty of any kind, any and all of
Seller’s rights, title and interests in and to the personal property (“Personal
Property”) owned and utilized by Seller in connection with the operation and
management of, and located at, the real property described in Exhibit A attached
hereto and made a part hereof (the “Property”); provided, however, such
transfer, assignment and sale shall not include any rights or claims arising
prior to the date hereof which Seller may have against any person with respect
to such personal property. The Personal Property being transferred pursuant to
this Bill of Sale is set forth on Schedule 1 attached hereto.

1. From and after the date of this Bill of Sale, it is intended by the parties
that Buyer and its successors and assigns shall have the right to use, have,
hold and own the Personal Property forever. This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document. Seller and Buyer agree that the delivery
of an executed copy of this Bill of Sale by facsimile shall be legal and binding
and shall have the same full force and effect as if an original executed copy of
this Bill of Sale had been delivered.

2. Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property.

3. Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer’s
creditors, or to any other party in connection with the Personal Property or the
Property.

4. This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

5. Nothing herein shall be deemed or construed as relieving Seller or Buyer of
their respective duties or obligations under the Agreement of Purchase and Sale
and Joint Escrow Instructions dated             , 20    , by and between Seller
and Buyer (the “Purchase Agreement”). In addition, notwithstanding anything to
the contrary contained in this Assignment, it is expressly understood and agreed
by and between the parties thereto that any liability of Assignor hereunder
shall be limited as set forth in Sections 11.11 and 16.5 of the Purchase
Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

   EXHIBIT E       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

IN WITNESS WHEREOF, this Bill of Sale has been executed as of this      day of
            , 20    .

 

SELLER:

KILROY REALTY, L.P.,

a Delaware limited partnership

By:   Kilroy Realty Corporation,   a Maryland corporation   Its: General Partner
  By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

BUYER:

 

  , a  

 

By:  

 

  Name:  

 

  Title:  

 

 

   EXHIBIT E       -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT A TO EXHIBIT E

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL A: (APN: 306-370-02 TO 06)

LOTS 2 TO 6 INCLUSIVE OF TORREY SANTA FE SUMMIT, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP NO. 14512, FILED IN
RECORDERS OFFICE OF SAN DIEGO COUNTY ON DECEMBER 13, 2002.

PARCEL B: ( APN: 306-313-38)

LOT B OF CABRERA II, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF
CALIFORNIA, ACCORDING TO MAP NO. 14592, FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, MAY 30, 2003, AND AMENDED BY CERTIFICATE OF
CORRECTION RECORDED APRIL 26, 2010 AS INSTRUMENT NO. 2010-0205489, OFFICIAL
RECORDS OF SAID COUNTY.

 

  

EXHIBIT A TO

EXHIBIT E

      -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

SCHEDULE 1 TO EXHIBIT E

LIST OF PERSONAL PROPERTY

 

Description

 

Quantity

Exterior Building Tiles   19 pallets/crates

 

  

SCHEDULE 1 TO

EXHIBIT E

      -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT F

GENERAL ASSIGNMENT

This General Assignment (this “Assignment”) is made as of the      day of
            , 20     (“Assignment Date”), by KILROY REALTY, L.P., a Delaware
limited partnership (the “Assignor”), and
                                        , a
                                         (the “Assignee”).

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of             , 20     (the “Purchase Agreement”),
Assignee has this day acquired from Assignor the Property. Capitalized terms
used herein shall have the meanings ascribed to them in the Purchase Agreement.

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. Assignment. Assignor hereby assigns, transfers and sets over unto Assignee,
without representation or warranty of any kind, and Assignee hereby accepts from
Assignor, any and all of Assignor’s right, title and interest in and to the
Intangible Personal Property, including, without limitation, any and all of
Assignor’s right, title and interest in any warranties or guaranties provided to
Assignor by Assignor’s contractors in connection with the repair of the Special
Disclosure Matters.

2. Further Assurances. Assignor hereby covenants that Assignor will, at any time
and from time to time upon written request therefor, execute and deliver to
Assignee, Assignee’s successors, nominees or assigns, such documents as Assignee
or they may reasonably request in order to fully assign and transfer to and vest
in Assignee or Assignee’s successors, nominees and assigns, the Intangible
Personal Property.

3. Attorneys’ Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereto by reason of any breach of any of the
covenants, conditions, agreements or provisions on the part of the other party
arising out of this Assignment, then, in such event, the prevailing party shall
be entitled to have and recover of and from the other party, all costs and
expenses of the action or suit, including, without limitation, reasonable
attorneys’ fees and expenses.

4. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.

5. Successors. This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

6. No Third Party Beneficiaries. Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary status or interest in, nor give any
third-party beneficiary rights or remedies to, any other person or entity not a
party to this Assignment.

 

   EXHIBIT F       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

7. Governing Law. This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

8. Liability; Survival. Nothing herein shall be deemed or construed as relieving
the Assignor or Assignee of their respective duties or obligations under the
Purchase Agreement. In addition, notwithstanding anything to the contrary
contained in this Assignment, it is expressly understood and agreed by and
between the parties thereto that any liability of Assignor hereunder shall be
limited as set forth in Sections 11.11 and 16.5 of the Purchase Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

   EXHIBIT F       -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date above-written.

 

“ASSIGNOR”     KILROY REALTY, L.P.,       a Delaware limited partnership      
By:   Kilroy Realty Corporation,         a Maryland corporation         Its:
General Partner         By:  

 

        Name:  

 

        Title:  

 

        By:  

 

        Name:  

 

        Title:  

 

  “ASSIGNEE”    

 

  ,     a  

 

      By:  

 

        Name:  

 

        Title:  

 

 

 

   EXHIBIT F       -3-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT G

LIST OF CONTRACTS

 

Vendor

  

Service

[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]
   [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]   
[***] [***]    [***]

 

   EXHIBIT G       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT H

DUE DILIGENCE ITEMS

 

No.

  

Document Name

  

Consultant/Vendor

  

Date of
Document

  

Date Sent

Leases (100 Series)

        

101

  

[***]

      [***]    [***]

102

  

[***]

      [***]    [***]

103

  

[***]

      [***]    [***]

104

  

[***]

      [***]    [***]

105

  

[***]

      [***]    [***]

106

  

[***]

      [***]    [***]

107

  

[***]

      [***]    [***]

108

  

[***]

      [***]    [***]

109

  

[***]

      [***]    [***]

110

  

[***]

      [***]    [***]

111

  

[***]

      [***]    [***]

112

  

[***]

      [***]    [***]

113

  

[***]

      [***]    [***]

114

  

[***]

  

[***]

   [***]    [***]

Vendors (200 Series)

        

201

  

[***]

  

[***]

   [***]    [***]

202

  

[***]

  

[***]

   [***]    [***]

203

  

[***]

  

[***]

   [***]    [***]

204

  

[***]

  

[***]

   [***]    [***]

205

  

[***]

  

[***]

   [***]    [***]

206

  

[***]

  

[***]

   [***]    [***]

207

  

[***]

  

[***]

   [***]    [***]

208

  

[***]

  

[***]

   [***]    [***]

209

  

[***]

  

[***]

   [***]    [***]

210

  

[***]

  

[***]

   [***]    [***]

211

  

[***]

  

[***]

   [***]    [***]

212

  

[***]

  

[***]

   [***]    [***]

213

  

[***]

  

[***]

   [***]    [***]

Property (300 Series)

        

301

  

[***]

  

[***]

     

302

  

[***]

  

[***]

   [***]    [***]

303

  

[***]

  

[***]

   [***]    [***]

304

  

[***]

  

[***]

   [***]    [***]

305

  

[***]

        

306

  

[***]

         [***]

307

  

[***]

        

308

  

[***]

  

[***]

   [***]    [***]

309

  

[***]

  

[***]

   [***]    [***]

 

   EXHIBIT H       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

310

  

[***]

   [***]    [***]    [***]

311

   [***]    [***]    [***]    [***]

312

   [***]    [***]    [***]    [***]

313

   [***]    [***]    [***]    [***]

314

   [***]    [***]    [***]    [***]

315

   [***]    [***]    [***]    [***]

316

   [***]    [***]    [***]    [***]

317

   [***]    [***]    [***]    [***]

318

   [***]    [***]    [***]    [***]

319

   [***]    [***]    [***]    [***]

320

   [***]    [***]    [***]    [***]

321

   [***]    [***]    [***]    [***]

322

   [***]    [***]    [***]    [***]

323

   [***]    [***]    [***]    [***]

324

   [***]    [***]    [***]    [***]

325

   [***]    [***]    [***]    [***]

326

   [***]    [***]    [***]    [***]

327

   [***]    [***]    [***]    [***]

328

   [***]    [***]    [***]    [***]

329

   [***]    [***]    [***]    [***]

330

   [***]    [***]    [***]    [***]

331

   [***]    [***]    [***]    [***]

332

   [***]    [***]    [***]    [***]

333

   [***]    [***]    [***]    [***]

334

   [***]    [***]    [***]    [***]

335

   [***]    [***]    [***]    [***]

336

   [***]    [***]    [***]    [***]

337

   [***]    [***]    [***]    [***]

338

   [***]    [***]    [***]    [***]

339

   [***]    [***]    [***]    [***]

340

   [***]    [***]    [***]    [***]

341

   [***]       [***]    [***]

342

   [***]       [***]    [***]

Financial (400 Series)

        

401

   [***]         

402

   [***]         

403

   [***]         

404

   [***]         

405

   [***]         

406

   [***]         

407

   [***]         

408

   [***]         

409

   [***]         

Insurance (500 Series)

        

501

  

[***]

        

 

   EXHIBIT H       -2-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

502    [***]    [***]    [***]    [***] 503    [***]    [***]    [***]    [***]
504    [***]    [***]    [***]    [***] 505    [***]    [***]    [***]    [***]
506    [***]    [***]    [***]    [***] 507    [***]    [***]    [***]    [***]
508    [***]    [***]    [***]    [***] 509    [***]    [***]    [***]    [***]
510    [***]    [***]    [***]    [***] 511    [***]    [***]    [***]    [***]
512    [***]    [***]    [***]    [***] 513    [***]    [***]    [***]    [***]
514    [***]    [***]    [***]    [***] 515    [***]    [***]    [***]    [***]
516    [***]    [***]    [***]    [***]

 

   EXHIBIT H       -3-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT I

SPECIAL DISCLOSURE MATTERS; VIOLATIONS OF LAW; LITIGATION

Special Disclosure Matters:

[***]

Violations of Law:

[***]

Litigation:

[***]

 

   EXHIBIT I       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

EXHIBIT J

[***]

 

   EXHIBIT J       -1-   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

BETWEEN

KILROY REALTY, L.P.,

a Delaware limited partnership,

AS SELLER

and

INTUIT INC.,

a Delaware corporation,

AS BUYER

 

           

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

I   SUMMARY AND DEFINITION OF BASIC TERMS      1    II   RECITALS      3    III
  AGREEMENT      4      1.   Purchase and Sale      4      2.   Purchase Price
     4        2.1    Purchase Price      4        2.2    Deposit      4       
2.3    Cash Balance      5        2.4    Independent Consideration      5     
3.   Escrow and Title      5        3.1    Opening of Escrow      5        3.2
   Close of Escrow/Closing      6        3.3    Title Insurance      6      4.  
Contingencies; Conditions Precedent to the Close of Escrow      7        4.1   
Buyer’s Review      7        4.2    Title Report and Additional Title Matters   
  10        4.3    Conditions Precedent to Buyer’s Obligations:      11       
4.4    Failure of Conditions Precedent to Buyer’s Obligations      11        4.5
   Conditions Precedent to Seller’s Obligations      11      5.   Deliveries to
Escrow Holder      12        5.1    Seller’s Deliveries      12        5.2   
Buyer’s Deliveries      13      6.   Deliveries Upon Close of Escrow      14   
    6.1    Tax Filings      14        6.2    Prorations      14        6.3   
Recording      14        6.4    Seller Funds      14        6.5    Buyer Funds
     14        6.6    Documents to Seller      14        6.7    Documents to
Buyer      14        6.8    Title Policy      14      7.   Costs and Expenses   
  14      8.   Prorations      15        8.1    Ad Valorem Taxes      15       
8.2    Excise, Transfer and Sales Taxes      15        8.3    Lease Rentals     
15        8.4    Operating Expenses      16        8.5    Contracts      16     
  8.6    Proration Statement      16      9.   Covenants of Seller      16     
  9.1    Contracts      16   

 

   (i)   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

    9.2    Leases    17     9.3    Operation in the Ordinary Course    17   10.
  “AS-IS” Sale and Purchase    17     10.1    Buyer’s Acknowledgment    17    
10.2    Survival    22   11.   Seller’s Representations and Warranties    22    
11.1    Formation; Authority    22     11.2    No Conflict    22     11.3   
Bankruptcy    22     11.4    Prohibited Persons and Transactions    23     11.5
   Leases and Contracts    23     11.6    Legal Compliance; Hazardous
Substances; Physical Defects    23     11.7    Litigation    24     11.8   
Foreign Person    24     11.9    Due Diligence Items    24     11.10   
Subsequent Changes    24     11.11    Seller’s Knowledge    25     11.12   
Survival    25   12.   Buyer’s Representations and Warranties    25     12.1   
Formation; Authority    25     12.2    No Conflict    26     12.3    Bankruptcy
   26     12.4    Prohibited Persons and Transactions    26   13.   Casualty and
Condemnation    27     13.1    Material Casualty    27     13.2    Non-Material
Casualty    27     13.3    Condemnation    27     13.4    Notice of Casualty and
Condemnation    28   14.   Notices    28   15.   Broker Commissions    29   16.
  Default    29     16.1    Default by Seller    29     16.2    Default by Buyer
   29     16.4    Indemnities; Defaults After Closing or Termination    31    
16.5    Limited Liability    31   17.   Assignment    32   18.   Miscellaneous
   32     18.1    Governing Law    32     18.2    Partial Invalidity    32    
18.3    Waivers    33     18.4    Successors and Assigns    33     18.5   
Professional Fees    33     18.6    Entire Agreement    33

 

   (ii)   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

    18.7    Time of Essence/Business Days    33     18.8    Construction    34  
  18.9    No Third-Party Beneficiary    34   19.   1031 Exchange    34   20.  
Confidentiality    34   21.   Press Releases; Disclosure of Information    35  
22.   Energy Performance Disclosure Information    35   23.   Survival    36  
24.   Drafts Not an Offer to Enter Into a Legally Binding Contract    36   25.  
Neighboring Property    36

EXHIBITS

 

Exhibit A    Building Addresses and Legal Description Exhibit B    Grant Deed
Exhibit C-1    Transferor’s Certification of Non-Foreign Status Exhibit C-2   
Withholding Exemption Certificate for Real Estate Sales Exhibit D    Assignment
of Contracts and Assumption Agreement Exhibit E    Bill of Sale Exhibit F   
General Assignment Exhibit G    List of Service Contracts Exhibit H    Due
Diligence Items Exhibit I    Special Disclosure Matters; Violations of Law;
Litigation Exhibit J    [***]

 

   (iii)   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

INDEX

 

     Page(s)  

Additional Deposit

     2   

Agreement

     1   

Approved Contracts

     8   

[***]

     [***]   

Assignment of Contracts

     12   

Assignment of Intuit Lease

     11   

Bill of Sale

     12   

Broker

     1   

Buildings

     1   

Buyer

     1   

Buyer Parties

     30   

Buyer Party

     30   

Buyer’s Approval Notice

     9   

Cap Amount

     30   

Claims

     19   

Close of Escrow

     5   

Closing

     5   

Closing Date

     2   

Contingency Date

     2   

Contracts

     9   

Cooperating Party

     33   

Deed

     11   

Deposit

     5   

Disapproved Contracts

     8   

Due Diligence Investigations

     3   

Due Diligence Items

     7   

Effective Date

     1   

Energy Disclosure Information

     34   

Energy Disclosure Requirements

     34   

Environmental Laws

     17   

Escrow Holder

     2   

Escrow Holder’s Notice Address

     2   

Escrow Instructions

     5   

Excluded Rights

     3   

Final Reconciliation

     15   

Floor Amount

     31   

General Assignment

     12   

Governmental Regulations

     17   

Hazardous Substances

     17   

Improvements

     3   

Independent Consideration

     5   

 

   (iv)   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY INTUIT INC.

 

     Page(s)  

Initial Deposit

     2   

Intangible Personal Property

     3   

Interim Date

     9   

Intrusive Tests

     8   

Intuit Lease

     15   

Land

     3   

Monetary Liens

     10   

Natural Hazard Disclosure Statement

     20   

Neighboring Property

     35   

New Contracts

     16   

New Exceptions

     10   

New Leases

     16   

Non-Terminable Contracts

     8   

Notices

     27   

OFAC

     22   

Official Records

     6   

Opening of Escrow

     5   

Other Documents

     30   

Parcel

     3   

[***]

     [***]   

Permitted Exceptions

     6   

Person

     22   

Personal Property

     3   

Prohibited Persons

     22   

Property Approval Period

     7   

Property

     3   

PTR

     9   

Real Property

     3   

Reports

     6   

Requesting Party

     33   

Seller

     1   

Seller Group

     17   

Seller’s Representations

     23   

Seller’s Representatives

     2, 33   

Seller’s Response

     9   

Site Plan

     35   

Special Disclosure Matters

     18   

Survival Period

     24   

Tax Certificates

     11   

Tenant Charges

     15   

Termination of Intuit Lease

     11   

Third Parties

     7   

Title Company

     2   

Title Notice

     9   

Title Policy

     6   

 

   (v)   

Kilroy Realty, L.P. - Purchase Agreement

Santa Fe Summit